Case 3:16-cv-00742-BAJ-RLB        Document 92-4      09/03/20 Page 1 of 110




                                   No. 19-
                                   In the
            Supreme Court of the United States

                         DeRAY MCKESSON,

                                                           Petitioner,

                                     v.

                             JOHN DOE,

                                                         Respondent.


          On Petition for a Writ of Certiorari to the United
            States Court of A ppeals for the Fifth Circuit

          PETITION FOR A WRIT OF CERTIORARI

      David D. Cole                       David T. Goldberg
      A merican Civil Liberties             Counsel of Record
        Union Foundation                  Donahue, Goldberg, Weaver
      915 15th Street, NW                   & Littleton, LLP
      Washington, DC 20005                109 South Fifth Street,
                                            Suite 4201
      K atie Schwartzmann                 Brooklyn, NY 11249
      Bruce Hamilton                      (212) 334-8813
      A merican Civil Liberties           david@donahuegoldberg.com
        Union Foundation of
        Louisiana                         Ben Wizner
      P.O. Box 56157                      Vera Eidelman
      New Orleans, LA 70156               Brian Hauss
                                          Emerson Sykes
      William P. Gibbens                  A merican Civil Liberties
      Ian Atkinson                          Union Foundation
      Schonekas, Evans, McGoey            125 Broad Street, 18th Floor
        & McEachin, LLC                   New York, NY 10004
      909 Poydras Street, Suite 1600
      New Orleans, LA 70112
                         Counsel for Petitioner

       293101


                                                                              EXHIBIT
                                                                                C
Case 3:16-cv-00742-BAJ-RLB    Document 92-4     09/03/20 Page 2 of 110




                    QUESTION PRESENTED
            Do the First Amendment and this Court’s decision
        in NAACP v. Claiborne Hardware Co., 458 U.S. 886
        (1982), foreclose a state law negligence action making
        a “leader” of a protest demonstration personally liable
        in damages for injuries inflicted by an unidentified
        person’s violent act there, when it is undisputed that
        the leader neither authorized, directed, nor ratified
        the perpetrator’s act, nor engaged in or incited
        violence of any kind?
Case 3:16-cv-00742-BAJ-RLB    Document 92-4       09/03/20 Page 3 of 110




                                  ii



          CERTIFICATE OF PARTIES, PROCEDINGS
                  AND RELATED CASES
            In addition to the parties on the caption, Black
        Lives Matter Network, Inc., was a party to the
        proceedings before the Court of Appeals but does not
        join this petition.
                          PROCEEDINGS

        Doe v. Mckesson, U.S. District Court for
           the Middle District of Louisiana, Civ. Action
           No. 16–00742–BAJ–RLB. Judgment entered
           September 28, 2017; and

        Doe v. Mckesson, U.S. Court of Appeals
           for the Fifth Circuit, No. 17-30864.
           Judgment entered August 8, 2019
Case 3:16-cv-00742-BAJ-RLB               Document 92-4            09/03/20 Page 4 of 110




                                              iii




                            TABLE OF CONTENTS
                                                                              Page
        Question Presented ..................................................... i
        Parties, Proceedings, and Related Cases .................. ii
        Appendix Contents .................................................... vi
        Table of Authorities ................................................. vii
        Opinions Below .......................................................... 1
        Jurisdiction................................................................. 1
        Constitutional and Statutory Provisions Involved ... 1
        Introduction ................................................................ 2
        Statement ................................................................... 5
        Reasons for Granting the Petition........................... 13
        I. The Fifth Circuit’s rule defies Claiborne
           and contravenes bedrock First
           Amendment principles ....................................... 13

            A. The Fifth Circuit’s decision conflicts with—
               and discards—Claiborne’s central holding ... 13

            1. The constitutional issue resolved against
               petitioner is the exact one
               Claiborne decided........................................... 13

            2. Claiborne squarely and unambiguously
               foreclosed the negligence principle
Case 3:16-cv-00742-BAJ-RLB             Document 92-4           09/03/20 Page 5 of 110




                                           iv


                the Fifth Circuit upheld ................................. 14

            3. Claiborne foreclosed state law liability
               based on relabeling third-party acts as
               “consequences.” .............................................. 18

            B. The Fifth Circuit decision conflicts with
               fundamental principles of First Amendment
               jurisprudence ................................................. 20

            1. Important First Amendment precedents
               stand against the Fifth Circuit’s
               forfeiture-by-misdemeanor theory ................ 21

            2. The Fifth Circuit’s rule wholly ignores the
               First Amendment’s precision-of-regulation
               mandate. ........................................................ 23

            3. The Fifth Circuit’s decision ignored the First
               Amendment’s central concern with indirect
               speech suppression ....................................... .24

        II. The critical importance of the rights the
            Claiborne secures makes this Court’s
            intervention necessary ....................................... 26

            A. The novel “negligent protest” damages action
               the Fifth Circuit embraced poses a potent
               threat to rights of speech and association. ... 26

            B. The Claiborne protections remain vitally
               important ....................................................... 30
Case 3:16-cv-00742-BAJ-RLB              Document 92-4            09/03/20 Page 6 of 110




                                              v




        III. The First Amendment protections
             the Fifth Circuit disabled should be
             reinstated now, not later .................................. 31

        Conclusion ................................................................ 34
Case 3:16-cv-00742-BAJ-RLB     Document 92-4      09/03/20 Page 7 of 110




                                   vi


                      APPENDIX CONTENTS
                                                           Page
        APPENDIX A – OPINION OF THE UNITED
        STATES COURT OF APPEALS FOR THE
        FIFTH CIRCUIT, DATED AUGUST 8, 2019 ..........1a

        APPENDIX B – OPINION OF THE UNITED
        STATES COURT OF APPEALS FOR THE
        FIFTH CIRCUIT, DATED APRIL 24, 2019...........22a
        APPENDIX C – OPINION OF THE UNITED
        STATES DISTRICT COURT FOR THE
        MIDDLE DISTRICT OF LOUISIANA,
        DATED SEPTEMBER 28, 2017 .............................39a
Case 3:16-cv-00742-BAJ-RLB           Document 92-4          09/03/20 Page 8 of 110




                                         vii


                       TABLE OF AUTHORITIES
                                                                    Page(s)
        Cases:


        Ashcroft v. Free Speech Coalition,
           535 U.S. 234 (2002) ............................................. 17

        Bates v. Little Rock, 361 U.S. 516 (1960) ................ 25

        Bell v. Whitten, 722 So.2d 1057 (1998) .................... 15

        Bill Johnson’s Restaurants, Inc. v. NLRB,
           461 U.S. 731 (1983) ............................................. 29

        Boyer v. Johnson, 360 So.2d 1164 (La. 1978) .......... 22

        Boykin v. La. Transit Co.,
           707 So.2d 1225 (La. 1998) .................................... 9
        Brandenberg v. Ohio, 395 U.S. 444 (1969) .......... 3, 17

        Byers v. Edmondson, 712 So. 2d 681
           (La. App. 1 Cir. 1998) ......................................... 17

        Carey v. Brown, 447 U.S. 455 (1980) ....................... 14

        Clark v. Cmty. for Creative Non-Violence,
           468 U.S. 288 (1984) ............................................. 12

        Cloer v. Gynecology Clinic, Inc.,
           528 U.S. 1099 (2000) ..................................... 26, 30
Case 3:16-cv-00742-BAJ-RLB            Document 92-4          09/03/20 Page 9 of 110




                                         viii



        Cox Broadcasting Corp. v. Cohn,
           420 U.S. 485 (1975)....................................... 32, 33

        Dombrowski v. Pfister, 380 U.S. 479 (1965) ............ 33

        Eastern Railroad Presidents Conference v. Noerr
          Motor Freight Inc., 365 U.S. 127 (1961)............. 15

        Elfbrandt v. Russell, 384 U.S. 11 (1966) ................... 3

        Fort Wayne Books, Inc. v. Indiana,
           489 U.S. 46 (1989) ............................................... 34

        Forsyth County v. Nationalist Movement,
           505 U.S. 123 (1992)........................... 24, 27, 28, 31

        Galloway v. Dep’t of Transp. & Dev.,
          654 So. 2d 1345 (La. 1995) ................................. 22

        Gann v. Matthews,
          873 So. 2d 701 (App. 1st Cir. 2004) .................... 15

        Garrison v. Louisiana, 379 U.S. 64 (1964) .............. 14

        Gibson v. Florida Legislative Investigation
           Committee, 372 U.S. 539 (1963) ......................... 25

        Gooding v. Wilson, 405 U.S. 518 (1972) .................. 32

        Hague v. CIO, 307 U.S. 496 (1939) .......................... 14
Case 3:16-cv-00742-BAJ-RLB           Document 92-4          09/03/20 Page 10 of 110




                                          ix


         Harris v. Pizza Hut of Louisiana, Inc.,
           455 So.2d 1364 (1984) ......................................... 15

         Healy v. James, 408 U.S. 169, 185 (1972) ............... 17

         Herndon v. Lowry, 301 U.S. 242 (1937) ............ 17, 27

         Hurley v. IGLIB, 515 U.S. 557 (1995) ..................... 14

         Juhl v. Airington,
           936 S.W.2d 640 (Tex. 1996) .................... 18, 29, 30

         Lam v. Ngo, 111 Cal. Rptr. 2d 582
           (Cal. App. 4th Dist. 2001) ............................. 20, 23

         Lazard v. Foti, 859 So.2d 656 (La. 2003) .................. 9

         Louisiana ex rel. Gremillion v. NAACP,
            366 U.S. 293 (1961)............................................. 25

         McCullen v. Coakley, 573 U.S. 464 (2014) ........ 23, 26

         Marsh v. Alabama, 326 U.S. 501 (1946) ................. 22

         Miami Herald Publishing Co. v. Tornillo,
           418 U.S. 241 (1974) ............................................. 34

         NAACP v. Alabama ex rel. Patterson,
           357 U.S. 449 (1958)............................................. 25

         NAACP v. Button, 371 U.S. 415 (1963) ............. 15, 25
Case 3:16-cv-00742-BAJ-RLB           Document 92-4          09/03/20 Page 11 of 110




                                           x


         NAACP v. Alabama ex rel. Flowers,
           377 U.S. 288 (1964) ....................................... 24, 25

         NAACP v. Claiborne Hardware Co.,
           458 U.S. 886 ................................................ passim

         New York Times v. Sullivan,
           376 U.S. 254 (1964) ............................................. 26

         Nieves v. Bartlett, 139 S. Ct. 1715 (2019) .......... 20, 30

         Noto v. United States, 367 U.S. 290 (1961) ............. 28

         Nwanguma v. Trump,
           903 F.3d 604 (6th Cir. 2018)............................... 30

         Packingham v. North Carolina,
            137 S. Ct. 1730 (2017)................................... 24, 31

         Planned Parenthood of Columbia/Willamette, Inc.
            v. American Coalition of Life Activists,
            290 F.3d 1058 (9th Cir. 2002)............................ 18

         Posecai v. Wal-Mart, 752 So.2d 762 (La.1999) .......... 9

         Roach v. Liberty Mut. Ins.,
           279 So. 2d 775 (La. 1973) ................................... 22

         Scales v. United States, 367 U.S. 203 (1961) .......... 17

         Shelton v. Tucker, 364 U.S. 479 (1960) ................... 23
Case 3:16-cv-00742-BAJ-RLB             Document 92-4            09/03/20 Page 12 of 110




                                             xi


         Snyder v. Phelps, 562 U.S. 443 (2011)..................... 29

         State v. Pierre, 631 So. 2d 427 (La. 1994) ............... 21

         UMW v. Gibbs, 383 U.S. 715 (1966) .......................... 3

         United States v. L. Cohen Grocery Co.,
           255 U.S. 81 (1921)............................................... 27

         United States v. Stevens, 559 U.S. 460 (2010) ........ 20

         Virginia v. Black, 538 U.S. 343 (2003) .................... 22

         Wayte v. United States, 470 U.S. 598 (1985) ........... 29

         Statutes:

         Louisiana Civil Code article 2315 ............................. 1

         Louisiana Rev. Statutes § 14.97 .............. 1, 10, 21, 23

         28 U.S.C.§ 1254 .......................................................... 1

         28 U.S.C. § 1257 ....................................................... 32

         28 U.S.C. § 1332 ......................................................... 6
Case 3:16-cv-00742-BAJ-RLB       Document 92-4      09/03/20 Page 13 of 110




                                     xii



         Miscellaneous:                                   Page(s)

         Judgment, Mckesson v. Baton Rouge,
            No. 3:16-cv-00520 (M.D. La. Oct. 27, 2017) ....... 21

         Restatement (Third) of Torts: Liability
            for Physical and Emotional Harm § 19 (2010) .. 11

         John C.P. Goldberg & Benjamin Zipursky,
            Intervening Wrongdoing In Tort,
            44 Wake Forest L. Rev. 1211 (2009) .................. 16
Case 3:16-cv-00742-BAJ-RLB      Document 92-4     09/03/20 Page 14 of 110




            PETITION FOR A WRIT OF CERTIORARI

                            OPINIONS BELOW
             The opinion, on rehearing, of the United States
         Court of Appeals for the Fifth Circuit (Pet. App., infra,
         1a–21a) is reported at 935 F.3d 233. An initial
         (withdrawn) opinion of the Court of Appeals (Pet.
         App., infra, 22a–38a) was reported at 922 F.3d 604.
         The opinion of the district court (Pet. App., infra, 39a–
         62a) is reported at 272 F. Supp.3d 841 (M.D. La.
         2017).
                           JURISDICTION
             The judgment of the Court of Appeals was entered
         on August 8, 2019. On October 28, 2019, Justice Alito
         extended the time for filing a petition for a writ of
         certiorari to December 6, 2019. The jurisdiction of this
         Court is invoked under 28 U.S.C.§ 1254.
                CONSTITUTIONAL AND STATUTORY
                   PROVISIONS INVOLVED
             The First Amendment to the Constitution of the
         United States provides, in pertinent part, that
         “Congress shall make no law * * * abridging the
         freedom of speech, or of the press; or the right of the
         people peaceably to assemble, and to petition the
         Government for a redress of grievances.”
             Louisiana Civil Code article 2315 provides that
         “[e]very act whatever of man that causes damage to
         another obliges him by whose fault it happened to
         repair it.”
             Louisiana Rev. Statutes § 14.97 provides that
         “Simple obstruction of a highway of commerce is the
         intentional or criminally negligent placing of anything
Case 3:16-cv-00742-BAJ-RLB      Document 92-4     09/03/20 Page 15 of 110




         or performance of any act on any railway, railroad,
         navigable waterway, road, highway, thoroughfare, or
         runway of an airport, which will render movement
         thereon more difficult.
              “Whoever commits the crime of simple obstruction
         of a highway of commerce shall be fined not more than
         two hundred dollars, or imprisoned for not more than
         six months, or both.”
                           INTRODUCTION
              Nearly four decades ago, this Court established a
         federal constitutional rule limiting state law damages
         liability for the “unlawful acts of others” occurring “in
         the context of … activity” protected by the First
         Amendment, NAACP v. Claiborne Hardware Co., 458
         U.S. 886, 916 (1982). That case arose from a long-
         running civil rights boycott that included “elements of
         majesty,” id. at 888, but also acts and threats of
         violence. The Mississippi Supreme Court had
         affirmed a judgment holding the boycott’s leaders
         personally liable for large damages on the ground
         that, under state law, the violence rendered the
         boycott illegal.
              In holding that judgment unconstitutional, this
         Court recognized both the significance of the State’s
         interest in forestalling violence and the dangers to
         First Amendment freedoms that its damages remedy
         posed: Given the regularity with which violence and
         First Amendment activity co-occur and the vagaries of
         state law liability rules, only the most intrepid
         citizens would exercise their rights and risk ruinous
         liability if they could be held liable for the wrongful
         acts of others. This would be especially true for people
         like the Claiborne petitioners, pressing to “realize the
         political and economic power available to them,” id. at
                                    2
Case 3:16-cv-00742-BAJ-RLB      Document 92-4     09/03/20 Page 16 of 110




         928, whose fates would rest with judges and jurors
         disposed to see violence rather than “majesty” in their
         activities.
             This Court’s answer was a “federal rule of law” to
         govern state liability rules for wrongs arising “in the
         presence of activity protected by the First
         Amendment,” id. at 916. States retain undiminished
         authority to impose damages on protest participants
         and leaders who themselves perpetrate violence. But
         states may hold a leader personally responsible for
         wrongs committed by others only when the leader
         himself “authorized, directed, or ratified” the violence.
         Id. at 927.
             This constitutional rule consciously tracked those
         established in landmark decisions recognizing First
         Amendment limits on liability for incitement and
         association—which similarly arise at the nexus of
         protected activity and actual harm—see Brandenberg
         v. Ohio, 395 U.S. 444 (1969); Elfbrandt v. Russell, 384
         U.S. 11 (1966), and decisions restricting state
         damages remedies in labor-management cases, in
         order to “accommodate federal labor policy.”
         Claiborne, 458 U.S. at 918 (discussing UMW v. Gibbs,
         383 U.S. 715 (1966)).
             The present case called for a straightforward
         application of Claiborne, but it yielded something
         strikingly different. Respondent, a police officer, filed
         a state law tort suit seeking recovery for injuries
         suffered when struck by a projectile while on duty at
         a civil rights demonstration. He sought damages from
         petitioner, a prominent social justice advocate—not
         for hurling the rock, but for (allegedly) “leading” and
         conducting the demonstration “negligently,” in the
         face of a foreseeable risk that violence would occur.

                                    3
Case 3:16-cv-00742-BAJ-RLB      Document 92-4     09/03/20 Page 17 of 110




         After the courts below sifted through the complaint’s
         implausible and sometimes inscrutable allegations,
         they concluded there was no plausible basis for
         inferring that petitioner authorized, directed, or
         ratified the assault that injured respondent (or any
         violence).
             In a remarkable decision, the Fifth Circuit held
         the negligence claim should proceed, “perceiv[ing] no
         constitutional issue” with the negligence theory and
         holding that Claiborne was “not a bar” to personal
         injury damages, because the assault and ensuing
         damages were a “consequence” of petitioner’s own
         unlawful conduct, i.e., breaching a duty of care owed
         the officer. Pet. App. 13a-14a.
             That decision warrants review—and reversal—by
         this Court. The gulf between the holding below and
         this Court’s controlling precedent is as wide as it could
         be; the Fifth Circuit saw the First Amendment as “no
         bar” to the very foreseeability-based liability for the
         unlawful acts of others explicitly condemned by
         Claiborne and decades of important precedents.
             The decision below directly contravenes Claiborne
         and bedrock First Amendment principles, and
         effectively reinstates the Mississippi Supreme Court’s
         rule, unanimously rejected in Claiborne, that protest
         leaders may be held personally liable for injuries
         caused by the violent acts of others if they are a
         foreseeable, but unintended “consequence” of
         conducting a protest, whenever state law deems doing
         so just and reasonable.
             The need for intervention here goes beyond the
         value of securing adherence to precedent—though
         federal appellate decisions that contravene this
         Court’s controlling decisions as thoroughly as does the
                                    4
Case 3:16-cv-00742-BAJ-RLB     Document 92-4     09/03/20 Page 18 of 110




         one here surely are rare. Rather, review is imperative
         for the same reason it was in Claiborne—because the
         surpassing importance of the rights the federal rule of
         law safeguards and the potency of the threats it
         protects against.
               The Court should overturn the Fifth Circuit’s
         disruptive rule and reinstate the Claiborne rule in
         that circuit now. There is no basis for—and great risk
         in—postponing decision until this case has been
         litigated to judgment without First Amendment
         protections, let alone allowing the spurious rule of law
         to “percolate” elsewhere. Immediate review under
         these circumstances is supported by this Court’s
         longstanding practice, spares petitioner the heavy
         burdens of lengthy litigation, and secures the free
         speech rights the Fifth Circuit’s liability regime
         actively deters. Indeed, were the Court to deny review
         and were petitioner ultimately to prevail on factual or
         nonconstitutional grounds, that victory would leave
         residents of States in the Fifth Circuit saddled with
         the Fifth Circuit’s deeply wrong, but hard-to-
         challenge First Amendment rule.
                             STATEMENT
              1. On July 5, 2016, Alton Sterling, a Black
         resident of Baton Rouge, Louisiana, was shot and
         killed by two on-duty police officers responding to an
         anonymous 911 call. Soon after, members of the city’s
         Black community took to the streets, including the
         area in front of Police Department headquarters, to
         express their anguish, celebrate Mr. Sterling’s life and
         humanity, and convey the need for accountability and
         transformative change. As with protests prompted by
         police violence elsewhere, one way those assembled
         conveyed their dismay was by insisting, to the police

                                    5
Case 3:16-cv-00742-BAJ-RLB          Document 92-4        09/03/20 Page 19 of 110




         before them, their community, and the watching
         world, that “Black Lives Matter.”
              The Baton Rouge protests were, by all accounts,
         initially peaceful, although respondent’s complaint
         alleged that instances of unruliness occurred after
         “activist[s] began pumping up the crowd,” Compl. ¶17.
         In particular, the complaint alleges that on the night
         of July 9, with a phalanx of armed police in “riot gear”
         and others massed at the scene, some demonstrators
         stole water bottles from a convenience store and threw
         them in the police’s direction. Id. ¶18.1 And when
         those “ran out,” the complaint alleged, an unidentified
         person threw a “rock-like” object that struck and
         injured respondent. Id. ¶20.
             2. Respondent brought suit in federal court,
         averring that the damages sought exceeded $75,000.
         See 28 U.S.C. § 1332. Compl. ¶1.2 As defendants, the
         complaint named DeRay Mckesson—petitioner
         here—and “Black Lives Matter,” (Id. ¶3), which it
         described as an “unincorporated association” on
         whose “behalf” Mckesson led the demonstration. Id.
         It did not seek recovery against the unidentified
         assailant.
             The complaint did not allege that Mckesson had
         himself thrown anything or engaged in violence of any
         kind. Rather, respondent sought to hold petitioner
         liable for personal injury damages, because, he

             1 Given the procedural posture of the case, petitioner treats
         the complaint’s well-pleaded allegations as true.
             2     Respondent      proceeded     anonymously,       making
         unsubstantiated assertions that he feared retribution. Both the
         district court and the court of appeals held he failed to state a
         lawful basis for allowing him to proceed in that fashion. Pet. App.
         20a n.8.

                                         6
Case 3:16-cv-00742-BAJ-RLB      Document 92-4     09/03/20 Page 20 of 110




         alleged, Mckesson was “present during the protest
         and ... did nothing to calm the crowd.” Id. ¶19.
         Respondent further alleged that petitioner “directed”
         demonstrators to protest on the public road in front of
         police headquarters and “knew or should have known
         … that violence would result” from the demonstration
         he “staged.” Id. ¶28. If proven, respondent
         maintained, these allegations would give rise to
         liability under theories of negligence, civil conspiracy,
         and respondeat superior.
             3. The district court dismissed the suit, concluding
         that “Black Lives Matter” is a “social movement,” not
         the sort of entity that may be sued in federal court,
         Pet. App. 51a, and holding that the allegations
         against petitioner failed to state a claim, id. 44a–47a.
             The court acknowledged the seriousness of the
         injuries for which respondent sought recovery, but
         held that his claims were barred by NAACP v.
         Claiborne Hardware’s special rule, governing civil
         damages liability for the wrongs of others “committed
         in the context of constitutionally-protected activity”
         safeguarded by the First Amendment. 458 U.S. at 916:
         A protest participant or leader who did not himself
         engage in violence may be liable for damages caused
         by another’s acts only upon proof that the nonviolent
         defendant personally “authorized, directed, or
         ratified” an associate’s violence or that he otherwise
         manifest “a specific intent to further” the
         perpetrator’s violent aims. Id. at 926–27. Claiborne’s
         rule, the district court explained, reflects recognition
         that while the Constitution “does not protect
         violence,” Pet. App. 44a, it restricts the bases for
         imposing responsibility for the violent acts of others,
         in order to safeguard the exercise of First Amendment

                                    7
Case 3:16-cv-00742-BAJ-RLB     Document 92-4     09/03/20 Page 21 of 110




         rights of   speech,   association,   petitioning,   and
         assembly.
             The court then ruled that respondent’s effort to
         amend the complaint—consisting principally of
         adding “Black Lives Matter Network, Inc.” and the
         hashtag “#BlackLivesMatter” to the roster of
         defendants (and then serving Mckesson as their
         “agent”)—failed because the amendments proposed
         would not cure the complaint’s defects. Id. 52a-60a.
              4. A panel of the Fifth Circuit, in an initial
         published opinion and a substitute on rehearing—
         each issued without oral argument—affirmed in part,
         but revived the claim that petitioner should be liable
         in “negligence” for the injuries the rock-thrower
         inflicted.
              The appeals court explained that because it
         disagreed with the district court as to whether First
         Amendment protections were implicated, id. 26a–27a,
         it would begin by deciding the viability of the tort
         claims under state law. The vicarious liability claim
         failed, the court held, because respondent did not
         “allege facts that support an inference that the
         unknown assailant ‘perform[ed] a continuous service’”
         for Mr. Mckesson (or “Black Lives Matter”) or that his
         “‘physical movements [were] subject to … [their] right
         to control.” Id.
             The panel next explained why the complaint—
         shorn of its impermissibly conclusory allegations—did
         not state a plausible claim for civil conspiracy. While
         the complaint did “allege[] facts that support an
         inference that Mckesson agreed with unnamed others
         to demonstrate illegally on a public highway,” the
         court reasoned, it did not plead “facts that would allow
         a jury to conclude that Mckesson colluded with the
                                    8
Case 3:16-cv-00742-BAJ-RLB          Document 92-4        09/03/20 Page 22 of 110




         unknown assailant to attack Officer Doe, knew of the
         attack and ratified it.” Id. 28a.
             The court reached a different conclusion
         respecting Doe’s effort to hold Mckesson liable in
         “negligen[ce,] for organizing and leading the Baton
         Rouge demonstration,” based on the inference that he
         “knew or should have known” that an act of violence
         could occur there. Id. 29a. Under Louisiana law, the
         court explained, a cause of action for negligence
         requires proof that “(1) [plaintiff] suffered an injury;
         (2) the defendant owed [him] a duty of care; (3) the
         duty was breached…; (4) the conduct in question was
         the cause-in-fact of the resulting harm; and (5) the
         risk of harm was within the scope of protection
         afforded by the duty breached.” Id. (quoting Lazard v.
         Foti, 859 So.2d 656, 659 (La. 2003)).
             The court viewed the duty issue as
         straightforward, stating that Louisiana law imposes a
         “universal” obligation in negligence cases “to use
         reasonable care so as to avoid injury to another.” Id.
         (quoting Boykin v. La. Transit Co., 707 So.2d 1225,
         1231 (La. 1998)).3
             In assessing the other elements, the court
         attached special significance to the allegation that
         petitioner had led demonstrators onto the road in
         front of police headquarters. It noted that “[b]locking

             3   The opinion quoted—but did not further discuss—a
         Louisiana Supreme Court decision holding that duty
         determinations depend both “on the facts, circumstances, and
         context of each case” and on a list of “moral, social, and economic
         factors, including the fairness of imposing liability; the economic
         impact on the defendant and on similarly situated parties…” Id.
         29a–30a (quoting Posecai v. Wal-Mart, 752 So.2d 762, 766 (La.
         1999)).

                                         9
Case 3:16-cv-00742-BAJ-RLB      Document 92-4     09/03/20 Page 23 of 110




         a public highway is a criminal act under Louisiana
         law.” Id. 30a (citing La. Rev. Stat. § 14:97). It was
         “patently foreseeable,” the court reasoned, that police
         would respond “by clearing the highway and, when
         necessary, making arrests,” a development that, in
         turn, carried a “foreseeable risk of violence” to
         “officers, bystanders, and demonstrators.” Id. Thus,
         although “[i]t may have been an unknown
         demonstrator who threw the hard object,” the court
         held, “Mckesson’s negligent actions were the ‘but for’
         causes of” respondent’s injury.” Id. 10a.
             Having concluded that petitioner could be sued
         under state law, the court “t[ook] a step back” to
         consider the Constitution. Id. 31a. The court held that
         the absence of plausible allegations that petitioner
         engaged in or in any way supported violence was
         immaterial. Id. 32a. Rather, because respondent’s
         complaint plausibly alleged both negligence and the
         “tortious and illegal” act of “occupying [a] public
         highway,” id. 33a, the court concluded that the First
         Amendment was “not a bar” to imposing liability for
         what it described as “the consequences”—i.e., the
         arrests, the assailant’s hurling the rock, and the
         injuries that ensued. Id. 32a–33a.
              After affirming the district court’s ruling that the
         claims against “Black Lives Matter” could not
         proceed, the court expressed its expectation that, on
         remand, the district court would consider “in the light
         of [the court’s] decision” respondent’s requests to add
         new parties and new allegations and discovery
         demands, as well as “any new motions” he might file.
         Pet. App. 37a.
             5. Petitioner timely sought rehearing en banc,
         asking the full Fifth Circuit to hear oral argument and

                                    10
Case 3:16-cv-00742-BAJ-RLB      Document 92-4     09/03/20 Page 24 of 110




         reconsider the panel’s First Amendment ruling,
         highlighting its direct conflict with Claiborne and the
         significance of the rights at stake.
              After calling for and receiving a response—but
         again without hearing argument—the Fifth Circuit
         granted panel rehearing, withdrew the initial opinion
         and issued a substitute. The revised opinion reached
         precisely the same disposition as had the initial one,
         and, with isolated exceptions, replicated verbatim the
         initial opinion’s discussion of the nonconstitutional
         issues.
              The rehearing opinion did, however, expand on its
         holding the First Amendment inapplicable. “Even if
         we assume that Officer Doe seeks to hold Mckesson
         ‘liable for the unlawful conduct of others’ within the
         meaning of Claiborne Hardware,” the court explained,
         the First Amendment would not require dismissal of
         Officer Doe’s complaint. Id. 12a. All respondent
         needed to do “to counter Mckesson’s First Amendment
         defense at the pleading stage,” it explained, was
         “plausibly allege that his injuries were one of the
         “consequences” of some “tortious activity,” which itself
         was “authorized, directed, or ratified” by petitioner “in
         violation of his duty of care.” Id.
              The court explained that it “[p]erceive[d] no
         Constitutional issue with Mckesson[’s] being held
         liable for injuries caused by a combination of his own
         negligent conduct and the violent actions of a another
         that were foreseeable as a result of that negligent
         conduct,” describing “[t]he permissibility of such
         liability [as] a standard aspect of state law.” Id. 13a
         (citing Restatement (Third) of Torts: Liability for
         Physical and Emotional Harm § 19 (2010)). Claiborne
         did not, the court stated, “restructure state tort law by

                                    11
Case 3:16-cv-00742-BAJ-RLB      Document 92-4      09/03/20 Page 25 of 110




         eliminating this principle of negligence liability.” Id.
              While acknowledging that petitioner’s “negligent
         conduct took place in the context of a political protest,”
         the court concluded that “Claiborne Hardware does
         not insulate [him] from liability for his own negligent
         conduct simply because he, and those he associated
         with, also intended to communicate a message.” Id.
         Claiborne, the Fifth Circuit observed, had recognized
         that “[t]he use of weapons, gunpowder, and gasoline
         may not constitutionally masquerade under the guise
         of advocacy.” Id. (quoting 458 U.S. at 916) (internal
         quotation marks and citations omitted). Here,
         likewise, “the criminal conduct” Mckesson allegedly
         “ordered” was not “itself protected by the First
         Amendment,” because a law prohibiting impeding
         highway traffic is “a reasonable time, place, and
         manner restriction.” Id. 14a (citing Clark v. Cmty. for
         Creative Non-Violence, 468 U.S. 288, 293 (1984)).
              The rehearing opinion offered a similar
         explanation for why its ruling did not run afoul of
         Claiborne’s prohibition against basing civil damages
         on “associations with others,” absent proof that “the
         group … ‘itself possessed unlawful goals … [and] that
         the individual …. specific[ally] intended to further”
         those unlawful goals. 458 U.S. at 920. The Fifth
         Circuit held that this principle did not protect
         petitioner, because respondent alleged that petitioner
         harbored “a specific intent to further [demonstrators’]
         illegal aim[]… to block a public highway.” Id. 14a n.4.
             The rehearing opinion concluded by expressing
         confidence that “no First Amendment protected
         activity [would be] suppressed by allowing the
         consequences of Mckesson’s conduct to be addressed
         by state tort law.” Id. 14a.

                                    12
Case 3:16-cv-00742-BAJ-RLB     Document 92-4     09/03/20 Page 26 of 110




              REASONS FOR GRANTING THE PETITION
         I.   The Fifth Circuit’s rule defies Claiborne and
              contravenes bedrock First Amendment
              principles.
              A. The Fifth Circuit’s decision conflicts
                 with—and discards—Claiborne’s central
                 holding.
              1. The constitutional issue resolved against
                 petitioner is the exact one Claiborne decided
                 decades ago.
             That the court of appeals could “perceive no
         constitutional issue” as to whether petitioner may be
         liable in damages under state law for an act of violence
         perpetrated by “another person” “in the context” of a
         political demonstration is a strong sign of how
         disconnected its ruling is from this Court’s decision.
         That constitutional issue is precisely the one
         Claiborne addressed, prompting this Court to
         establish a federal rule restricting the “grounds” on
         which states may impose civil damages liability for
         the “unlawful acts of others” in the context of a
         political protest. 458 U.S. at 927, 929-30.
             Under this Court’s controlling rule, the court of
         appeals was obliged to recognize, as had the district
         court, that petitioner is not among the persons who—
         consistently with the First Amendment—“may be
         held accountable for [the] damages” respondent
         suffered at the hands of the rock-thrower—an act
         petitioner, indisputably, did not authorize, direct, or
         ratify. To the extent Louisiana tort law would
         authorize liability based on a protest leader’s
         negligence—i.e., proof that another person’s violence
         was a foreseeable, but not intended, result of the

                                   13
Case 3:16-cv-00742-BAJ-RLB      Document 92-4     09/03/20 Page 27 of 110




         protest, that principle may not constitutionally be
         applied to petitioner.
             The court of appeals asserted, with no further
         elaboration, that the Claiborne rule did “not fit the
         situation we address today,” Pet. App. 12a. Not so.
         This case and Claiborne are, in every constitutionally
         relevant sense, indistinguishable.
              Respondent here, as in Claiborne, seeks to hold
         petitioner liable for injuries caused by someone else.
         As in Claiborne, those harms arose in the context of
         First-Amendment-protected activity. The tort claim
         seeks to impose liability for alleged negligence in
         conducting a political protest “a use of [public] streets
         that has ‘from ancient times, been a part of the
         privileges, immunities, rights, and liberties of
         citizens.’” Hurley v. IGLIB, 515 U.S. 557, 579 (1995)
         (quoting Hague v. CIO, 307 U.S. 496, 515 (1939)
         (opinion of Roberts, J.)). He and the many others
         assembled before the Baton Rouge police
         headquarters in July 2016 did so not merely to speak
         out on matters of public concern—already assigned
         “the highest rung [in] the hierarchy of First
         Amendment [protection],” Carey v. Brown, 447 U.S.
         455, 467 (1980)—but specifically to “petition the
         Government for a redress of grievances,” U.S. Const.
         amend. 1, and call fellow citizens’ attention to failures
         by their government officials to discharge their
         responsibilities under the Equal Protection Clause.
         Such activity “is the essence of self-government.”
         Garrison v. Louisiana, 379 U.S. 64, 75 (1964).
             2.    Claiborne squarely and unambiguously
                  foreclosed the negligence principle the Fifth
                  Circuit upheld.


                                    14
Case 3:16-cv-00742-BAJ-RLB           Document 92-4         09/03/20 Page 28 of 110




              The Fifth Circuit’s conclusion that the negligent-
         protest cause of action is “[c]onstitutional” because
         damages liability for negligently enabling a criminal
         act committed by a third-party is a “standard aspect
         of state law” Pet. App. 13a—and because this Court’s
         opinion did not expressly displace it—misunderstands
         Claiborne.
             The central thrust of Claiborne is not that state
         tort law principles overcome First Amendment
         limitations, but rather that the federal Constitution
         forbids extravagant state-law attributions rules,
         whatever      their    pedigree,     that    would    be
         unexceptionable were First Amendment activity not
         present, The problem with the professional ethics
         rules in NAACP v. Button, 371 U.S. 415 (1963), and
         the antitrust rules in Eastern Railroad Presidents
         Conference v. Noerr Motor Freight Inc., 365 U.S. 127
         (1961), was not that they were less well-established
         than the one here, but that their broadest applications
         imposed stifling burdens on speech and association.
         Indeed, the theories on which the Claiborne plaintiffs
         prevailed at trial included state statutes, which almost
         certainly could have been applied to similar concerted
         action outside the First Amendment setting. See 458
         U.S. at 915 n.49; accord Cloer v. Gynecology Clinic,
         Inc., 528 U.S. 1099 (2000) (Scalia, J., dissenting from
         denial of cert).4


              4  The “principles” and “aspects” of tort law on which
         respondent’s claim relies appear, in any event, a good deal less
         “standard” than the court assumed. Louisiana does not, as a
         general rule, impose a “duty to protect others from the criminal
         activities of third persons.” Harris v. Pizza Hut of Louisiana, Inc.,
         455 So.2d 1364, 1371 (1984). Nor does the State allow police
         officers to recover for injuries suffered in performing their job
         responsibilities. See, e.g., Bell v. Whitten, 722 So.2d 1057 (1998).
                                         15
Case 3:16-cv-00742-BAJ-RLB         Document 92-4         09/03/20 Page 29 of 110




             The Fifth Circuit’s premise that the Claiborne
         opinion’s silence as to any particular tort principle or
         “aspect” should be construed as approval likewise
         misunderstands the character and operation of this
         Court’s rule. It is a general rule, which displaces—
         “eliminates”—any aspect of state law that falls below
         the First Amendment floor.
             In any event, the particular “aspect of negligence
         law” the court of appeals upheld here—authorization
         of liability for another person’s unlawful behavior
         based on foreseeability, rather than intent—is the one
         Claiborne most explicitly eliminates. This Court’s
         decision states in clear terms the First Amendment
         minimum for attributing liability for violent “acts of
         other persons”: It requires proof of authorization,
         direction, or ratification. 458 U.S. at 927, 929-30.
         Imposing damages liability based on violent acts that
         a protest leader foresaw, but did not intend, is what
         the Constitution was held to forbid.
             Claiborne’s specific culpable intent requirement
         was no slip of the judicial pen. It was the central,
         rigorously supported, holding of the unanimous
         Court. And it expressly rested on the First
         Amendment limitations recognized in landmark
         decisions involving incitement and associational
         liability. 458 U.S. at 918-20, 927-28. Those cases

         Indeed, Louisiana courts rejecting such liability have reasoned
         that “[p]olice officers are hired to protect others from criminal
         activities, are expected to effect arrests as part of their duties
         and [can] expect a criminal to resist arrest.” Gann v. Matthews,
         873 So. 2d 701 (App. 1st Cir. 2004). Cf. John C.P. Goldberg &
         Benjamin Zipursky, Intervening Wrongdoing In Tort, 44 Wake
         Forest L. Rev. 1211, 1244 (2009) (describing cited Restatement
         section as “running roughshod over standard ways of
         understanding responsibility”).

                                        16
Case 3:16-cv-00742-BAJ-RLB         Document 92-4         09/03/20 Page 30 of 110




         confronted almost exactly the same question
         presented to the courts below here: whether and how
         States may regulate based on First Amendment
         activity’s contribution to foreseeable violent acts of
         others. And those precedents’ answer, arrived at
         through generations of struggle, is Claiborne’s: The
         First Amendment forbids imposing liability for
         advocacy that directly and foreseeably leads others to
         commit violent acts, absent proof the advocate
         intended the violence to occur, see Brandenberg v.
         Ohio, 395 U.S. 444 (1969); and “civil or criminal
         disabilities may not be imposed” for affiliating with an
         organization with violent purposes unless the
         individual “specific[ally] inten[ds] to further those
         purposes.” 458 U.S. at 932; Scales v. United States,
         367 U.S. 203, 229 (1961); Healy v. James, 408 U.S.
         169, 185–86 (1972); cf. Herndon v. Lowry, 301 U.S.
         242, 262 (1937) (invalidating statute authorizing
         punishment if a “defendant [could have] forecast that,
         as a result of a chain of causation, his speech will lead
         [a] group to resort to force”).5
             These rules recognize that “[h]olding speakers
         responsible for an impact they did not intend
         endanger[s] the First Amendment protection accorded

              5 Decisions of this Court and lower courts have applied these

         principles in other settings, rejecting on First Amendment
         grounds government efforts to impose liability for activity that
         enables serious criminal activity. See, e.g., Ashcroft v. Free
         Speech Coalition, 535 U.S. 234, 253-57 (2002) (holding that First
         Amendment forbids ban on “virtual child pornography,”
         notwithstanding congressional findings that such materials
         enable sexual abuse of children and undermine enforcement of
         laws barring “actual” materials); Byers v. Edmondson, 712 So. 2d
         681, 690 (La. App. 1 Cir. 1998) (forbidding negligence claim
         based on filmmaker’s contribution to murder, holding that
         “[p]roof of intent,” not “mere foreseeability” is required).

                                        17
Case 3:16-cv-00742-BAJ-RLB     Document 92-4     09/03/20 Page 31 of 110




         advocacy of political change,” Planned Parenthood of
         Columbia/Willamette, Inc. v. American Coalition of
         Life Activists, 290 F.3d 1058, 1108 (9th Cir. 2002)
         (Berzon, J., dissenting from denial of rehearing). That
         is the basis for the Claiborne protection. See Juhl v.
         Airington, 936 S.W.2d 640, 648 (Tex. 1996) (Gonzalez,
         J., concurring) (“[W]e cannot] allow [plaintiff] to
         prevail [on negligence theory] and still protect the
         protestors’ right to free speech and peaceable
         assembly.”)
             3. Claiborne foreclosed state law liability based on
                 relabeling third party acts as “consequences”
             The only support the Fifth Circuit claimed for
         holding that the First Amendment poses “no[] bar” to
         holding Mckesson liable for the unintended, unlawful
         acts of an unidentified other person is an upside-down
         reading of a phrase in the Claiborne opinion itself.
         Because this Court affirmed that liability for
         “consequences of [protesters’] own tortious activity,”
         remains permissible, the court of appeals maintained,
         Pet. App. 12a, respondent could recover damages for
         his personal injuries as a “consequence” of petitioner’s
         “own” wrongdoing—his breach of a “universal” duty to
         conduct a protest in a manner that avoids foreseeably
         violent acts by others. Id. 9a-10a.
             This suggestion fails. The statement the Fifth
         Circuit seized upon described the permissible grounds
         for direct responsibility—a species of liability
         unquestioned by the Claiborne petitioners. Indeed,
         the language was little more than a restatement of
         what Claiborne affirmed before announcing
         restrictive federal limits on state law remedies: “The
         First Amendment does not protect violence nor does it
         constrain liability for the losses that are caused by

                                   18
Case 3:16-cv-00742-BAJ-RLB     Document 92-4     09/03/20 Page 32 of 110




         violence.” 458 U.S. at 916–17 (emphasis added). The
         contested issue in Claiborne was derivative
         responsibility for another person’s violence. And this
         Court surely did not hold—as the Fifth Circuit
         posited—that the Constitution allows States to
         impose liability for acts of violence a protest leader
         personally intended or approved and, alternatively,
         for acts by others he did not intend, as a “consequence”
         of his “own” negligent contribution. Specific intent is
         the exclusive basis for imposing damages.
             Indeed, giving “tortious” the capacious meaning
         the Fifth Circuit’s theory requires would make
         Claiborne’s specific holding unintelligible. Charles
         Evers did do something state courts had held
         “unlawful”—organizing a boycott that included
         violent acts—and the verdict held unconstitutional
         charged him with its “consequences.” The judgment’s
         constitutional defect was the “grounds” on which
         Mississippi law made him responsible for the others’
         acts. 458 U.S. at 928-29.
             The Fifth Circuit’s suggestion that the absence of
         violent intent here was not fatal under Claiborne’s
         derivative liability—that respondent’s injuries could
         be recovered as a “consequence” of petitioner’s
         directing others to unlawfully walk onto a public
         highway, Pet. App. 12a—merely substitutes one
         patent error for another. It keeps the level of intent
         above the Claiborne floor, but ignores the specific
         intent requirement. The First Amendment is not
         overcome when a protest leader directs another
         person do something unlawful, but rather the
         “specific” act that “directly and proximately” caused
         the injuries for which recovery is sought. 458 U.S. at
         918; see also id. at 920 (noting that First Amendment
         permits associational liability only where others
                                    19
Case 3:16-cv-00742-BAJ-RLB     Document 92-4     09/03/20 Page 33 of 110




         “possessed unlawful goals and the individual held a
         specific intent to further those illegal aims”)
         (emphasis added); Lam v. Ngo, 111 Cal. Rptr. 2d 582,
         592 (Cal. App. 4th Dist. 2001) (Claiborne is “quite
         clear” in requiring proof of a protest organizer’s
         “authorization, direction, or ratification of ‘specific’
         constitutionally unprotected tortious activity …
         before [he] can be held responsible for the
         consequences of [that] activity.”) (quoting 458 U.S. at
         927).
             B. The Fifth Circuit decision conflicts with
                fundamental      principles   of     First
                Amendment jurisprudence.
             1. Important First Amendment precedents
                stand against the Fifth Circuit’s forfeiture-by-
                misdemeanor theory.
              The Fifth Circuit reasoned that because Mckesson
         allegedly encouraged protesters to walk onto a road,
         or “public highway,” and Louisiana law treats that as
         a misdemeanor, Claiborne should not apply. Pet. App.
         12a. But one unlawful act in the context of a protest
         does not rob the entire protest—or the underlying
         expressive     association—of      First    Amendment
         protection. “[Criminal laws have grown so
         exuberantly [that] … almost anyone can be arrested
         for something.” Nieves v. Bartlett, 139 S. Ct. 1715,
         1730 (2019) (Gorsuch, J., concurring and dissenting).
         But criminal laws can serve many different purposes,
         wholly unrelated to personal injury or violence—let
         alone preventing third-party resistance that arresting
         violators might arouse. See United States v. Stevens,
         559 U.S. 460, 475 (2010) (highlighting diversity of
         reasons, unrelated to animal cruelty, for laws making
         killing animals illegal, noting ‘[l]ivestock regulations

                                   20
Case 3:16-cv-00742-BAJ-RLB         Document 92-4         09/03/20 Page 34 of 110




         ... designed to protect the health of human beings” and
         rules designed to raise revenue).
             The “criminal law” on which the Fifth Circuit
         staked its First Amendment exception illustrates
         that. L.R.S. § 14:97, titled “simple obstruction of a
         public highway,” makes it a misdemeanor to
         “perform[] any act … on any … road, … which will
         render movement thereon more difficult.” That
         offense, which does not require proof of personal
         injury or violence, carries a maximum fine of $200—
         upon a finding of guilt beyond a reasonable doubt.6 Its
         manifest concern is protecting the movement of
         traffic, not guarding against the prospect that
         someone’s directing a protester to a road will induce
         an arrest, which, in turn, will elicit another person’s
         violent response. Even if it is unlawful for protestors
         to demonstrate on the street, rather than a sidewalk—
         or direct them to do so, no speaker of ordinary English
         would describe respondent as a “victim” of that
         offense. Petitioner of course could not be prosecuted
         for battery—or violently resisting arrest—on a
         “transferred intent” theory. See State v. Pierre, 631 So.
         2d 427, 428 (La. 1994).7


             6 Petitioner was in fact arrested and charged with violating
         that provision. But those charges were dismissed by the
         prosecutor in short order—and it is a matter of public record that
         respondent’s employer subsequently settled a civil rights case
         alleging illegal arrests and agreed, in exchange for dismissal, to
         pay for expungement of the record of that arrest and to
         compensate petitioner for the time he was detained on that
         charge. See Judgment, Mckesson v. Baton Rouge, No. 3:16-cv-
         00520 (M.D. La. Oct. 27, 2017).
             7 In fact, Louisiana tort law embodies the same principle.
         “The doctrine of negligence per se has been rejected in
         Louisiana,” Galloway v. Dep’t of Transp. & Dev., 654 So. 2d 1345,
                                        21
Case 3:16-cv-00742-BAJ-RLB          Document 92-4         09/03/20 Page 35 of 110




              The Fifth Circuit’s suggestion that protesting on a
         public highway (or inducing others to do so is a
         misdemeanor) is “unprotected”—because it, like the
         “[t]he use of weapons, gunpowder, and gasoline,” is
         illegal—misunderstands          First      Amendment
         fundamentals. Pet. App. 13a (quoting 458 U.S. at
         916). Liability for such acts is constitutionally
         unproblematic not because they are criminal, but
         because they directly inflict harms—“consequences”—
         for which a weapon-user is accountable, even when his
         motivations were political. See 458 U.S. at 918. A
         protest that steps from the sidewalk to a street does
         not, by violating a misdemeanor provision, become an
         unprotected “masquerade under the guise of
         advocacy,” disentitled to First Amendment protection.
              The notion that First Amendment protections—
         including Claiborne’s limitations on tenuous
         impositions of civil damages liability—are rendered
         inoperative by “illegal” activity was the premise of the
         state court decision this Court overturned. 458 U.S.
         895–96. In fact, decisions dating back to Marsh v.
         Alabama, 326 U.S. 501 (1946), have vindicated free
         speech rights of persons whose exercise occurred
         while violating criminal trespassing laws. See also,
         e.g., Virginia v. Black, 538 U.S. 343 (2003) (vacating



         1347 (La. 1995), “because [criminal] statute[s] may have been
         designed to protect someone other than the plaintiff, or to protect
         the plaintiff from some evil other than the injury for which
         recovery is sought.” Boyer v. Johnson, 360 So.2d 1164, 1168–69
         (La. 1978). Leading cases have rejected civil liability for third-
         party acts that were foreseeable to the law-violator, but were not
         the reason for enacting the criminal law. Roach v. Liberty Mut.
         Ins., 279 So. 2d 775, 777 (La. 1973) (violator of “lock statute” not
         accountable for “carelessness of a thief who steals the vehicle”).

                                         22
Case 3:16-cv-00742-BAJ-RLB     Document 92-4     09/03/20 Page 36 of 110




         conviction of defendant for burning a cross on Black
         family’s property).
             2. The Fifth Circuit’s rule wholly ignores the
                First Amendment’s precision-of-regulation
                mandate.
              The First Amendment principle that allows a
         State to fine a protest leader for impeding traffic and
         also impose damages liability on a politically
         motivated rock-hurler—but not to make the
         trespasser liable in damages for the rock-throwing—
         is the command that, even when pursuing valid and
         important objectives, government may not “broadly
         stifle fundamental personal liberties when the[ir] end
         can be more narrowly achieved.” 458 U.S. at 920
         (quoting Shelton v. Tucker, 364 U.S. 479, 488 (1960)).
         That principle is central to Claiborne, but entirely
         absent from the decision below. See also Lam v. Ngo,
         111 Cal.Rptr.2d at 593 (fact that organizer violated
         court-ordered buffer zone could subject him to
         contempt sanction, but did permit liability for tire-
         slashing and intimidation that were not “authorized,
         directed or ratified by [him]”).
             In fact, that principle animates the doctrine the
         Fifth Circuit rehearing opinion claimed supported its
         “no protection” theory. See Pet. App. 14a (asserting
         that Section 14.97 is a content-neutral, time-place-
         manner regulations). Such measures are not
         constitutional per se. They may be upheld only when
         they do not “burden substantially more speech than is
         necessary to further the government’s legitimate
         interests.” McCullen v. Coakley, 573 U.S. 464, 486
         (2014). Indeed, two very recent decisions of this Court
         applying that test have struck down measures for


                                   23
Case 3:16-cv-00742-BAJ-RLB    Document 92-4     09/03/20 Page 37 of 110




         failing it. See id.; Packingham v. North Carolina, 137
         S. Ct. 1730, 1736 (2017).
              More important, any speech burdens that Section
         14.97 imposes are different in kind and degree from
         ones imposed by a rule that makes straying onto a
         public road the trigger for limitless personal damages
         liability for independent third-party violence the
         trespasser (or person encouraging trespass) neither
         directed nor intended. Cf. Forsyth v. Nationalist
         Movement, 505 U.S. 123, 131 (1992) (a regime with
         “potential for becoming a means of suppressing a
         particular point of view,” is “inherently inconsistent
         with a valid time, place, and manner regulation”)
         (citation omitted). Indeed, justifying that regime—the
         Fifth Circuit’s rule—would require demonstrating
         why Section 14.97 and other familiar, Claiborne-
         compliant means at the government’s disposal for
         addressing violence or highway interference or
         personal injury are inadequate. See NAACP v.
         Alabama ex rel. Flowers, 377 U.S. 288, 308 (1964)
         (invalidating order banishing civil rights group from
         State, because illegal conduct alleged “suggest[ed] no
         legitimate governmental objective which [would]
         require[] such restraint”).
            3. The Fifth Circuit’s decision ignored the First
               Amendment’s central concern with indirect
               speech suppression.
             The rehearing opinion’s pronouncement that the
         regime it approved effected no suppression of First
         Amendment protected activity, Pet. App. 14a, is
         naturally understood as restating the court’s
         (erroneous) assumption that a demonstration that
         veers onto a highway thereby forfeits all
         “protection”—not just against targeted regulations,

                                  24
Case 3:16-cv-00742-BAJ-RLB      Document 92-4     09/03/20 Page 38 of 110




         but also against ruinous damage liability for third-
         party violence a protest leader did not approve. But
         that statement also spotlights the failure of the court’s
         “Claiborne” ruling actually to engage with this Court’s
         Claiborne decision. In arriving at federal rule of law
         in Claiborne, this Court looked beyond the burdens on
         the parties before it and gave great weight to the
         broader First Amendment harms that lawsuits like
         Claiborne Hardware’s inevitably inflict on vital, but
         “fragile” protections. 458 U.S. at 931. Indeed, this
         Court’s recognition that threats of civil liability under
         loose standards have powerful suppressive effects,
         handing political opponents a potent tool for
         “destruction by lawsuit,” id. at 933, was based on
         direct experience, not speculation. See id. at 930 n.75
         (citing NAACP v. Alabama ex rel. Patterson, 357 U.S.
         449 (1958); Bates v. Little Rock, 361 U.S. 516 (1960);
         Louisiana ex rel. Gremillion v. NAACP, 366 U.S. 293
         (1961); NAACP v. Button, 371 U.S. 415 (1963); Gibson
         v. Florida Legislative Investigation Committee, 372
         U.S. 539 (1963); and NAACP v. Alabama ex rel.
         Flowers, 377 U.S. 288 (1964)).
             Protecting against burdens on rights of speech
         and association and guarding against arbitrary,
         viewpoint-based damages verdicts are not primarily
         the office of state tort law, but rather of the United
         States Constitution. The Fifth Circuit’s decision failed
         to recognize that and to fulfill its responsibility to
         uphold and enforce the Claiborne rule.




                                    25
Case 3:16-cv-00742-BAJ-RLB      Document 92-4     09/03/20 Page 39 of 110




         II. The critical importance of the rights
             Claiborne secures makes this Court’s
             intervention necessary.
             A. The novel “negligent protest” damages
                action the Fifth Circuit embraced poses a
                potent threat to rights of speech and
                association.
            The Fifth Circuit’s negligent protest tort, no less
         than the loose and manipulable grounds on which
         personal damages liability was imposed in Claiborne,
         will serve as “a terrifying deterrent to legitimate,
         peaceful First Amendment activity.” Cloer, 528 U.S.
         at 1099 (Scalia, J., dissenting from denial of cert.).
              The negligent protesting theory applies
         particularly to political demonstrations, which are
         “classic forms of speech that lie at the heart of the
         First Amendment,” Schenck v. Pro-Choice Network,
         519 U.S. 357, 377 (1997). Moreover, the reasons why
         “‘[t]he fear of [civil] damage awards ... may be
         markedly more inhibiting than the fear of prosecution
         under a criminal statute,’” New York Times v.
         Sullivan, 376 U.S. 254, 277 (1964), apply especially in
         this setting. The scope and magnitude of personal
         damages liability any would-be protest leader
         confronts is limitless and unknowable, determined by
         the severity of injuries to unknown “police and
         bystanders,” Pet. App. 10a-11a, and inflicted through
         violent acts by others present on the street whom the
         leader neither knew nor controlled.
             Citizens who feel passionately enough about an
         injustice to collectively risk arrest or misdemeanor
         fines for protest activity will balk at damages liability

                                    26
Case 3:16-cv-00742-BAJ-RLB     Document 92-4     09/03/20 Page 40 of 110




         orders of magnitude larger—for having breached
         “duties” imposed post-hoc, based on a judge’s views of
         “the particular facts, circumstances, and context” of
         the protest and balancing a list “moral, social, and
         economic” considerations and a jury’s determinations
         as to whether the protest leader took “reasonable
         care” of “police, bystanders, and other protesters” and
         whether some third-party’s violent act was caused by
         the “breach.” Such a radically open-ended regime is
         the “equivalent of … a statute which in terms merely
         penalize[s] and punishe[s] all acts detrimental to the
         public interest when unjust and unreasonable in the
         estimation of the court and jury,” Herndon v. Lowry,
         301 U.S. 242, 263 (1937) (quoting United States v. L.
         Cohen Grocery Co., 255 U.S. 81, 89 (1921)).
             And it is the polar opposite of Claiborne’s clear
         and certain rule, which makes a protest organizer’s
         specific violent intent (or lack thereof) the only
         touchstone for imposing liability for harms inflicted by
         another person’s violent acts.
              Moreover, any rule that seeks to combat violence
         by making leaders personally liable for injuries that
         are a consequence of what someone else foreseeably
         does at a demonstration will have unequal speech-
         suppressive    effects,   disadvantaging    would-be
         protesters with the fewest means and those who seek
         to address subjects that arouse virulent opposition—
         or impassioned support or both (or are particularly
         unpopular with police). Not unlike the regime the
         Court held unconstitutional in Forsyth County,
         “[t]hose wishing to express views” that stir strong
         feelings among “bottle throwers …. [must expect] to
         pay more.” 505 U.S. at 134.


                                   27
Case 3:16-cv-00742-BAJ-RLB      Document 92-4      09/03/20 Page 41 of 110




             Indeed, nothing in the Fifth Circuit’s exposition of
         the negligence tort or its discussion of the First
         Amendment confines a leader’s state-law duty to
         accounting for unwelcome, but foreseeable violence on
         his “side.” Unlike in Birmingham, violence that
         occurred at Martin Luther King’s 1968 Memphis
         march originated with persons parading by his side;
         but if liability may be freely imposed for violence
         foreseeably resulting from protests that heighten
         confrontation with law enforcement or violate minor
         laws, Dr. King could have been forced to pay damages
         for Bull Connor’s depredations. And if Forsyth County
         does preempt tort liability on a heckler’s-veto basis,
         the resulting regime, making a protest leader
         personally liable in damages for foreseeable violent
         acts of “sympathizers,” would flout the principle that
         a shared belief in some ultimate goal is an
         impermissible basis for imposing responsibility for an
         associate’s specific criminal acts. See, e.g., Noto v.
         United States, 367 U.S. 290, 299-300 (1961).
              In practice, the combination of a limitless liability
         rule and the presence—an inevitability when protests
         occur on public streets—of potentially violent
         “allies”—will operate as a species of government-
         compelled speech, requiring leaders to redirect their
         message away from the concerns that impelled them
         to protest and toward calming sympathetic “bottle
         throwers.” In real-world conditions, the regime will be
         a rule of compelled silence: In a potentially volatile
         situation, the prudent course for a protest leader will
         be simply to go home. But see Claiborne, 458 U.S. at
         920 (the First Amendment forbids imposition of a
         “legal duty to ‘repudiate”).
             Nor are the regime’s affronts to First Amendment
         values limited to overdeterrence. As this Court has
                                   28
Case 3:16-cv-00742-BAJ-RLB          Document 92-4        09/03/20 Page 42 of 110




         long recognized, vague rules not only have powerful
         chilling effects; they also invite discriminatory
         enforcement. It would be surprising if a jury
         determined the various negligence elements the same
         way in a case where an injury arose at a protest with
         a locally popular message and in one where the
         defendant is perceived as an “outside activist” and the
         injured party, a local police officer. As Snyder v.
         Phelps explained, when liability turns on “[a] highly
         malleable standard,” there is “a real danger of [the
         jury’s] becoming an instrument for the suppression of
         [First Amendment activity].” 562 U.S. 443, 458 (2011).
              Even when imposition of an adverse jury verdict
         is, objectively, a low risk, litigation itself will be a
         burdensome ordeal for a protest leader named as a
         civil defendant, who is not entitled to court-provided
         counsel. Worse yet, these burdens may be—and often
         are—imposed intentionally, for the purpose of
         suppressing disfavored speech. However imperfectly
         upheld, prosecutors are under a constitutional
         obligation not to initiate cases based on political
         disagreement. See Wayte v. United States, 470 U.S.
         598, 608 (1985). Private parties, in contrast, may
         bring suit, select defendants, and make litigation
         decisions with the sole purpose of inflicting hardship
         on speakers and movements whose political views
         they disapprove. See Bill Johnson’s Restaurants, Inc.
         v. NLRB, 461 U.S. 731, 744 (1983).8


             8  Justice Gonzalez’s concurrence in Juhl v. Airington, 936
         S.W.2d 640 (1996), identified a reason why suits by police officers
         injured on duty are especially troubling: Protesters whose
         convictions were held unconstitutional “could … then be sued by
         the arresting officers for negligence”—a “back-door attack [on
         First Amendment rights] by state actors.” Id. at 648.

                                        29
Case 3:16-cv-00742-BAJ-RLB     Document 92-4     09/03/20 Page 43 of 110




             Finally, although the Fifth Circuit opinion here
         described petitioner’s alleged conduct as both
         “criminal” and “tortious,” Pet. App. 12a—i.e.,
         punishable under a misdemeanor statute and
         breaching a never-before-recognized duty of
         reasonable care owed police, it did not suggest that a
         “criminal” act is a prerequisite for liability. Even if
         that were the rule, it would do little to limit the
         liability risk—and still less to reduce the chill.
         “[A]lmost anyone can be arrested for something.”
         Nieves, 139 S. Ct. at 1730 (Gorsuch, J., concurring in
         part and dissenting in part). Still more people may
         plausibly be alleged, under liberal pleading
         standards, to have violated a criminal law. That is
         most true with respect to street demonstrations,
         where localities often enact a dense thicket of
         measures, on the basis of which police can make
         public-order arrests.
             B. The Claiborne protections remain vitally
                important.
             Although the Claiborne decision, like those
         announcing constitutional limitations on incitement
         and group-based liability, is, in some sense a product
         of the times in which it was forged, it is no relic. See
         Cloer, 528 U.S. at 1099 (2000) (Scalia, J., dissenting
         from denial of cert.) (counting Claiborne among the
         Court’s “significant” First Amendment decisions).
         Like those doctrines—and the First Amendment
         itself—its protections are viewpoint-neutral. See Juhl
         936 S.W.2d at 642–43, (citing Claiborne in dismissing
         negligence claims against anti-abortion protesters);
         Nwanguma v. Trump, 903 F.3d 604, 610 (6th Cir.
         2018) (citing Claiborne in dismissing negligence suit
         seeking damages from political candidate for violent
         acts committed at campaign rally); see also, e.g.,
                                    30
Case 3:16-cv-00742-BAJ-RLB      Document 92-4     09/03/20 Page 44 of 110




         Forsyth County, 505 U.S. at 137 (citing decisions
         protecting Jehovah’s Witnesses to vindicate protest
         rights of white supremacists); Packingham, 137 S. Ct.
         at 1737 (relying on abortion protest decision to uphold
         free speech rights of registered sex offender).
             Indeed, the rule is of particular value to the rights
         of protestors—be they same-sex marriage opponents
         in Berkeley, California or gun control proponents in
         Boise, Idaho—who take to the streets to persuade
         their fellow citizens to reconsider locally orthodox
         opinions.
         III. The First Amendment protections the Fifth
               Circuit disabled should be reinstated now,
               not later.
             The clarity and seriousness of the errors below,
         and the nature of the rights at stake, support deciding
         the question presented now, whether through plenary
         or summary consideration.
             This is not a situation where “further percolation”
         is beneficial or justifiable. The issue “percolated” for
         many years, with baleful consequences, before this
         Court decided it, unanimously, in 1982 and
         announced a clear rule that squarely controls
         respondent’s lawsuit. Until the Claiborne rule is
         reinstated there, the 33 million residents of Fifth
         Circuit States must exercise their First Amendment
         rights subject to lawsuits and damages awards that
         this Court has held unconstitutional.
              Even in circuits where the Claiborne rule has not
         been discarded, the Fifth Circuit’s decision poses a
         danger, providing a roadmap for protest opponents to
         file suits that would—and should—be barred by this
         Court’s precedent, and thus a deterrent to would-be

                                    31
Case 3:16-cv-00742-BAJ-RLB     Document 92-4     09/03/20 Page 45 of 110




         protesters, who must consider whether a court might
         follow the Fifth Circuit’s lead. These disruptive
         effects should be stanched, not encouraged.
             The most troubling chilling effects will occur in
         “cases” that never make their way to court, let alone
         this Court. Persons who, as a result of the rule,
         “refrain from exercising their rights” to demonstrate
         will not be sued for negligent protesting because they,
         instead, simply will not protest. Gooding v. Wilson,
         405 U.S. 518, 521 (1972). Vague or overbroad
         statutory provisions can be facially challenged and
         enjoined before speech is chilled. But here, there is no
         plausible mechanism, aside from a decision of this
         Court, for would-be speakers to obtain judicial
         assurance that they will be constitutionally protected
         against liability for unintended third-party
         misconduct.
              Nor, finally, is this case’s “early procedural
         posture”—or the prospect that petitioner will defeat
         liability once the complaint’s allegations are tested
         reason for withholding review. The First Amendment
         issue has been conclusively decided, and there is
         nothing tentative or fact-specific about the Fifth
         Circuit’s resolution of it.
              As in Cox Broadcasting Corp. v. Cohn, where the
         Court granted review of a non-final decision of a state
         court, see 28 U.S.C. § 1257, the First Amendment
         question here is whether the case should proceed “at
         all.” 420 U.S. 469, 485 (1975). It is no small matter to
         require petitioner to engage in lengthy litigation—at
         his own expense—under a rule of law this Court
         foreclosed decades ago, one that may not
         constitutionally be applied to him or others.


                                   32
Case 3:16-cv-00742-BAJ-RLB    Document 92-4     09/03/20 Page 46 of 110




             Even assuming petitioner eventually will prevail
         on some ground, the terms of the Fifth Circuit’s
         remand suggest a lengthy slog: The opinion
         encouraged respondent to propose new amendments
         “in light of” its erroneous theory and seemingly
         nudged the district court to look favorably on such
         motions and on respondent’s efforts to subject
         petitioner to discovery.
             In any event, a victory for petitioner on
         nonconstitutional grounds would be a defeat for the
         First Amendment rights of protesters in the Fifth
         Circuit, for whom this decision would remain the
         binding, final word and for those elsewhere frightened
         by the prospect that they will be sued and, like
         petitioner, be required to labor to persuade courts to
         enforce their Claiborne rights.
              As the Court has recognized repeatedly, the
         nature of the particular rights at issue alters the
         usual rules of restraint that support “hammer[ing]
         out”     legal  questions    through     case-by-case
         adjudication. “Vindication of freedom of expression
         [should not] await the outcome of protracted
         litigation.” Dombrowski v. Pfister, 380 U.S. 479, 487
         (1965).
             Withholding immediate review would not only
         subject protected activity to burdensome litigation,
         but would leave protesters nationwide “operating in
         the shadow of … a rule of law … the constitutionality
         of which is”—at the least—“in serious doubt.” Cox, 420
         U.S. at 486. It “would be intolerable to leave
         unanswered,” Miami Herald Publishing Co. v.
         Tornillo, 418 U.S. 241, 246-47 (1974), important
         questions concerning the “limits the First Amendment


                                  33
Case 3:16-cv-00742-BAJ-RLB     Document 92-4      09/03/20 Page 47 of 110




         places on state” law. Fort Wayne Books, Inc. v.
         Indiana, 489 U.S. 46, 55 (1989).
                             CONCLUSION
             The petition for a writ of certiorari should be
         granted and the decision summarily reversed, or, in
         the alternative, the Court should set the case for
         plenary review.
                    Respectfully submitted.

         David D. Cole                    David T. Goldberg
         AMERICAN CIVIL LIBERTIES           Counsel of Record
           UNION FOUNDATION               DONAHUE, GOLDBERG,
         915 15th Street, NW                 WEAVER & LITTLETON, LLP
         Washington, DC 20005             109 S. 5th Street, Suite 4201
                                          Brooklyn, NY 11249
         Ben Wizner                       (212) 334-8813
         Vera Eidelman                    david@donahuegoldberg.com
         Brian Hauss
         Emerson Sykes                    Katie Schwartzmann
         AMERICAN CIVIL LIBERTIES         Bruce Hamilton
           UNION FOUNDATION               AMERICAN CIVIL LIBERTIES
         125 Broad Street, 18th Floor       UNION FOUNDATION
         New York, NY 10004                 OF LOUISIANA
                                          P.O. Box 56157
         William P. Gibbens               New Orleans, LA 70156
         Ian Atkinson
         SCHONEKAS, EVANS, MCGOEY
            & MCEACHIN, LLC
         909 Poydras Street, Suite 1600
         New Orleans, LA 70112

         DECEMBER 2019



                                    34
Case 3:16-cv-00742-BAJ-RLB   Document 92-4   09/03/20 Page 48 of 110




         APPENDIX
Case 3:16-cv-00742-BAJ-RLB     Document 92-4     09/03/20 Page 49 of 110




                                   1a

               United States Court of Appeals, Fifth Circuit.

                     Officer John DOE, Police Officer,
                          Plaintiff-Appellant
                                      v.
              DeRay MCKESSON; Black Lives Matter; Black
                Lives Matter Network, Incorporated,
                       Defendants-Appellees
                                 No. 17-30864
                                August 8, 2019

             ON PETITION FOR PANEL REHEARING

            Before JOLLY, ELROD, and WILLETT, Circuit
         Judges.

             E. GRADY JOLLY, Circuit Judge:
             The petition for panel rehearing is hereby
         GRANTED. We WITHDRAW the court’s prior opinion
         of April 24, 2019, and substitute the following opinion.
             During a public protest against police misconduct
         in Baton Rouge, Louisiana, an unidentified individual
         hit Officer John Doe with a heavy object, causing him
         serious physical injuries. Following this incident,
         Officer Doe brought suit against “Black Lives Matter,”
         the group associated with the protest, and DeRay
         Mckesson, one of the leaders of Black Lives Matter
         and the organizer of the protest. Officer Doe later
         sought to amend his complaint to add Black Lives
         Matter Network, Inc. and #BlackLivesMatter as
         defendants. The district court dismissed Officer Doe’s
         claims on the pleadings under Federal Rule of Civil
Case 3:16-cv-00742-BAJ-RLB          Document 92-4        09/03/20 Page 50 of 110




                                         2a

         Procedure 12(b)(6), and denied his motion to amend
         his complaint as futile. Because we conclude that the
         district court erred in dismissing the case against
         Mckesson on the basis of the pleadings, we REMAND
         for further proceedings relative to Mckesson. We
         further hold that the district court properly dismissed
         the claims against Black Lives Matter. 1 We thus
         REVERSE in part, AFFIRM in part, and REMAND
         for further proceedings not inconsistent with this
         opinion.
                                            I.
             On July 9, 2016, a protest took place by blocking a
         public highway in front of the Baton Rouge Police
         Department headquarters.2 This demonstration was
         one in a string of protests across the country, often
         associated with Black Lives Matter, concerning police
         practices. The Baton Rouge Police Department
         prepared by organizing a front line of officers in riot
         gear. These officers were ordered to stand in front of
         other officers prepared to make arrests. Officer Doe
         was one of the officers ordered to make arrests. DeRay
         Mckesson, associated with Black Lives Matter, was
         the prime leader and an organizer of the protest.
             In the presence of Mckesson, some protesters
         began throwing objects at the police officers.
         Specifically, protestors began to throw full water
         bottles, which had been stolen from a nearby


             1   We do not address any of the allegations raised by the
         Proposed Amended Complaint. See note 5, infra.
             2 This case comes to us on a motion to dismiss, so we
         treat all well-pleaded facts as true.
Case 3:16-cv-00742-BAJ-RLB     Document 92-4     09/03/20 Page 51 of 110




                                   3a

         convenience store. The dismissed complaint further
         alleges that Mckesson did nothing to prevent the
         violence or to calm the crowd, and, indeed, alleges that
         Mckesson “incited the violence on behalf of [Black
         Lives Matter].” The complaint specifically alleges that
         Mckesson led the protestors to block the public
         highway. The police officers began making arrests of
         those blocking the highway and participating in the
         violence.
             At some point, an unidentified individual picked
         up a piece of concrete or a similar rock-like object and
         threw it at the officers making arrests. The object
         struck Officer Doe’s face. Officer Doe was knocked to
         the ground and incapacitated. Officer Doe’s injuries
         included loss of teeth, a jaw injury, a brain injury, a
         head injury, lost wages, “and other compensable
         losses.”
             Following the Baton Rouge protest, Officer Doe
         brought suit, naming Mckesson and Black Lives
         Matter as defendants. According to his complaint, the
         defendants are liable on theories of negligence,
         respondeat superior, and civil conspiracy. Mckesson
         subsequently filed two motions: (1) a Rule 12(b)(6)
         motion, asserting that Officer Doe failed to state a
         plausible claim for relief against Mckesson and (2) a
         Rule 9(a)(2) motion, asserting that Black Lives Matter
         is not an entity with the capacity to be sued.
              Officer Doe responded by filing a motion to
         amend. He sought leave to amend his complaint to add
         factual allegations to his complaint and Black Lives
         Matter Network, Inc. and #BlackLivesMatter as
         defendants.
                                   II.
Case 3:16-cv-00742-BAJ-RLB      Document 92-4     09/03/20 Page 52 of 110




                                    4a

             The district court granted both of Mckesson’s
         motions, treating the Rule 9(a)(2) motion as a Rule
         12(b)(6) motion, and denied Officer Doe’s motion for
         leave to amend, concluding that his proposed
         amendment would be futile. With respect to Officer
         Doe’s claims against #BlackLivesMatter, the district
         court took judicial notice that it is a “hashtag” and
         therefore an “expression” that lacks the capacity to be
         sued. With respect to Officer Doe’s claims against
         Black Lives Matter Network, Inc. the district court
         held that Officer Doe’s allegations were insufficient to
         state a plausible claim for relief against this entity.
         Emphasizing the fact that Officer Doe attempted to
         add a social movement and a “hashtag” as defendants,
         the district court dismissed his case with prejudice.
         Officer Doe timely appealed.
                                   III.
             When considering a motion to dismiss under Rule
         12(b)(6), we will not affirm dismissal of a claim unless
         the plaintiff can prove no set of facts in support of his
         claim that would entitle him to relief. Alexander v.
         Verizon Wireless Servs., L.L.C., 875 F.3d 243, 249 (5th
         Cir. 2017). “We take all factual allegations as true and
         construe the facts in the light most favorable to the
         plaintiff.” Id. (citing Kelly v. Nichamoff, 868 F.3d 371,
         374 (5th Cir. 2017)). To survive, a complaint must
         consist of more than “labels and conclusions” or
         “naked assertions devoid of further factual
         enhancement.” Ashcroft v. Iqbal, 556 U.S. 662, 678
         (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
         544, 557 (2007) (internal quotation marks and
         brackets omitted)). Instead, “the plaintiff must plead
         enough facts to nudge the claims across the line from
         conceivable to plausible.” Hinojosa v. Livingston, 807
Case 3:16-cv-00742-BAJ-RLB           Document 92-4         09/03/20 Page 53 of 110




                                         5a

         F.3d 657, 684 (5th Cir. 2015) (internal quotation
         marks, brackets, and ellipses omitted) (quoting Iqbal,
         556 U.S. at 680).3
             A district court’s denial of a motion to amend is
         generally reviewed for abuse of discretion. Thomas v.
         Chevron U.S.A., Inc., 832 F.3d 586, 590 (5th Cir.
         2016). However, where the district court’s denial of
         leave to amend was based solely on futility, we instead
         apply a de novo standard of review identical in
         practice to the Rule 12(b)(6) standard. Id. When a
         party seeks leave from the court to amend and justice
         requires it, the district court should freely give it. Fed.

              3 Federal Rule of Civil Procedure Rule 9(a)(2) states that, if

         a party wishes to raise an issue regarding lack of capacity to be
         sued, “a party must do so by a specific denial.” Rule 12(b) does not
         specifically authorize a motion to dismiss based on a lack of
         capacity. Nonetheless, we have permitted Rule 12(b) motions
         arguing lack of capacity. See, e.g., Darby v. Pasadena Police Dep’t,
         939 F.2d 311 (5th Cir. 1992). Where the issue appears on the face
         of the complaint, other courts have done the same and treated it
         as a Rule 12(b)(6) motion. See, e.g., Klebanow v. N.Y. Produce
         Exch., 344 F.2d 294, 296 n.1 (2d Cir. 1965) (“Although the
         defense of lack of capacity is not expressly mentioned in [R]ule
         12(b), the practice has grown up of examining it by a 12(b)(6)
         motion when the defect appears upon the face of the complaint.”);
         Coates v. Brazoria Cty. Tex., 894 F.Supp.2d 966, 968 (S.D. Tex.
         2012) (“Whether a party has the capacity to sue or be sued is a
         legal question that may be decided at the Rule 12 stage.”); see
         also 5A Charles Alan Wright & Arthur R. Miller, Federal Practice
         and Procedure § 1294 (3d ed. 2018) (“An effective denial of
         capacity . . . creates an issue of fact. Such a denial may be made
         in the responsive pleading or, if the lack of capacity . . . appears
         on the face of the pleadings or is discernible there from, the issue
         can be raised by a motion to dismiss for failure to state a claim for
         relief.” (footnotes omitted)). Thus, we review the district court’s
         dismissal for lack of capacity de novo and apply the Rule 12(b)(6)
         standard.
Case 3:16-cv-00742-BAJ-RLB      Document 92-4    09/03/20 Page 54 of 110




                                   6a

         R. Civ. P. 15(a)(2).




                                   IV.
                                   A.
             We begin by addressing Officer Doe’s claims
         against DeRay Mckesson. The district court did not
         reach the merits of Officer Doe’s underlying state tort
         claims, but instead found that Officer Doe failed to
         plead facts that took Mckesson’s conduct outside of the
         bounds of First Amendment protected speech and
         association. Because we ultimately find that
         Mckesson’s conduct at this pleading stage was not
         necessarily protected by the First Amendment, we will
         begin by addressing the plausibility of Officer Doe’s
         state tort claims. We will address each of Officer Doe’s
         specific theories of liability in turn—vicarious
         liability, negligence, and civil conspiracy, beginning
         with vicarious liability.
                                    1.
             Louisiana Civil Code article 2320 provides that
         “[m]asters and employers are answerable for the
         damage occasioned by their servants and overseers, in
         the exercise of the functions which they are
         employed.” A “servant,” as used in the Civil Code,
         “includes anyone who performs continuous service for
         another and whose physical movements are subject to
         the control or right to control of the other as to the
         manner of performing the service.” Ermert v. Hartford
         Ins. Co., 559 So. 2d 467, 476 (La. 1990). Officer Doe’s
         vicarious liability theory fails at the point of our
Case 3:16-cv-00742-BAJ-RLB     Document 92-4     09/03/20 Page 55 of 110




                                   7a

         beginning because he does not allege facts that
         support an inference that the unknown assailant
         “perform[ed] a continuous service” for or that the
         assailant’s “physical movements [were] subject to the
         control or right to control” of Mckesson. Therefore,
         under the pleadings, Mckesson cannot be held liable
         under a vicarious liability theory.
                                    2.
             We now move on to address Officer Doe’s civil
         conspiracy theory. Civil conspiracy is not itself an
         actionable tort. Ross v. Conoco, Inc., 828 So. 2d 546,
         552 (La. 2002). Instead, it assigns liability arising
         from the existence of an underlying unlawful act. Id.
         In order to impose liability for civil conspiracy in
         Louisiana, a plaintiff must prove that (1) an
         agreement existed with one or more persons to commit
         an illegal or tortious act; (2) the act was actually
         committed; (3) the act resulted in plaintiff’s injury;
         and (4) there was an agreement as to the intended
         outcome or result. Crutcher-Tufts Res., Inc. v. Tufts,
         992 So. 2d 1091, 1094 (La. Ct. App. 2008); see also La.
         Civ. Code art. 2324. “Evidence of . . . a conspiracy can
         be actual knowledge, overt actions with another, such
         as arming oneself in anticipation of apprehension, or
         inferred from the knowledge of the alleged
         co-conspirator of the impropriety of the actions taken
         by the other co-conspirator.” Stephens v. Bail Enf’t,
         690 So. 2d 124, 131 (La. Ct. App. 1997).
              Officer Doe’s complaint is vague about the
         underlying conspiracy to which Mckesson agreed, or
         with whom such an agreement was made. In his
         complaint, Officer Doe refers to a conspiracy “to incite
         a riot/protest.” Disregarding Officer Doe’s conclusory
Case 3:16-cv-00742-BAJ-RLB      Document 92-4     09/03/20 Page 56 of 110




                                    8a

         allegations, we find that Officer Doe has not alleged
         facts that would support a plausible claim that
         Mckesson can be held liable for his injuries on a theory
         of civil conspiracy. Although Officer Doe has alleged
         facts that support an inference that Mckesson agreed
         with unnamed others to demonstrate illegally on a
         public highway, he has not pled facts that would allow
         a jury to conclude that Mckesson colluded with the
         unknown assailant to attack Officer Doe or knew of
         the attack and specifically ratified it. The closest that
         Officer Doe comes to such an allegation is when he
         states that Mckesson was “giving orders” throughout
         the demonstration. But we cannot infer from this
         quite unspecific allegation that Mckesson ordered the
         unknown assailant to attack Officer Doe. Lacking an
         allegation of this pleading quality, Officer Doe’s
         conspiracy claim must and does fail.
                                    3.
             Finally, we turn to Officer Doe’s negligence
         theory. Officer Doe alleges that Mckesson was
         negligent for organizing and leading the Baton Rouge
         demonstration because he “knew or should have
         known” that the demonstration would turn violent.
         We agree as follows.
             Louisiana Civil Code article 2315 provides that
         “[e]very act whatever of man that causes damage to
         another obliges him by whose fault it happened to
         repair it.” The Louisiana Supreme Court has adopted
         a “duty-risk” analysis for assigning tort liability under
         a negligence theory. This theory requires a plaintiff to
         establish that (1) the plaintiff suffered an injury; (2)
         the defendant owed a duty of care to the plaintiff; (3)
         the duty was breached by the defendant; (4) the
Case 3:16-cv-00742-BAJ-RLB     Document 92-4     09/03/20 Page 57 of 110




                                   9a

         conduct in question was the cause-in-fact of the
         resulting harm; and (5) the risk of harm was within
         the scope of protection afforded by the duty breached.
         Lazard v. Foti, 859 So. 2d 656, 659 (La. 2003).
         Whether a defendant owes a plaintiff a duty is a
         question of law. See Posecai v. Wal-Mart Stores, Inc.,
         752 So. 2d 762, 766 (La. 1999); Bursztajn v. United
         States, 367 F.3d 485, 489 (5th Cir. 2004) (“Under
         Louisiana law, the existence of a duty presents a
         question of law that ‘varies depending on the facts,
         circumstances, and context of each case and is limited
         by the particular risk, harm, and plaintiff involved.’”
         (quoting Dupre v. Chevron U.S.A., Inc., 20 F.3d 154,
         157 (5th Cir. 1994))). There is a “universal duty on the
         part of the defendant in negligence cases to use
         reasonable care so as to avoid injury to another.”
         Boykin v. La. Transit Co., 707 So. 2d 1225, 1231 (La.
         1998). Louisiana courts elucidate specific duties of
         care based on consideration of “various moral, social,
         and economic factors, including the fairness of
         imposing liability; the economic impact on the
         defendant and on similarly situated parties; the need
         for an incentive to prevent future harm; the nature of
         defendant’s     activity;   the    potential   for    an
         unmanageable flow of litigation; the historical
         development of precedent; and the direction in which
         society and its institutions are evolving.” Posecai, 752
         So. 2d at 766.
             We first note that this case comes before us from a
         dismissal on the pleadings alone. In this context, we
         find that Officer Doe has plausibly alleged that
         Mckesson breached his duty of reasonable care in the
         course of organizing and leading the Baton Rouge
         demonstration. The complaint specifically alleges that
Case 3:16-cv-00742-BAJ-RLB     Document 92-4    09/03/20 Page 58 of 110




                                  10a

         it was Mckesson himself who intentionally led the
         demonstrators to block the highway. Blocking a public
         highway is a criminal act under Louisiana law. See
         La. Rev. Stat. Ann. § 14:97. As such, it was patently
         foreseeable that the Baton Rouge police would be
         required to respond to the demonstration by clearing
         the highway and, when necessary, making arrests.
         Given the intentional lawlessness of this aspect of the
         demonstration, Mckesson should have known that
         leading the demonstrators onto a busy highway was
         most nearly certain to provoke a confrontation
         between police and the mass of demonstrators, yet he
         ignored the foreseeable danger to officers, bystanders,
         and demonstrators, and notwithstanding, did so
         anyway. By ignoring the foreseeable risk of violence
         that his actions created, Mckesson failed to exercise
         reasonable care in conducting his demonstration.
              Officer Doe has also plausibly alleged that
         Mckesson’s breach of duty was the cause-in-fact of
         Officer Doe’s injury and that the injury was within the
         scope of the duty breached by Mckesson. It may have
         been an unknown demonstrator who threw the hard
         object at Officer Doe, but by leading the
         demonstrators onto the public highway and provoking
         a violent confrontation with the police, Mckesson’s
         negligent actions were the “but for” causes of Officer
         Doe’s injuries. See Roberts v. Benoit, 605 So. 2d 1032,
         1052 (La. 1992) (“To meet the cause-in-fact element, a
         plaintiff must prove only that the conduct was a
         necessary antecedent of the accident, that is, but for
         the defendant’s conduct, the incident probably would
         not have occurred.”). Furthermore, as the purpose of
         imposing a duty on Mckesson in this situation is to
         prevent foreseeable violence to the police and
Case 3:16-cv-00742-BAJ-RLB       Document 92-4     09/03/20 Page 59 of 110




                                    11a

         bystanders, Officer Doe’s injury, as alleged in the
         pleadings, was within the scope of the duty of care
         allegedly breached by Mckesson.
              We iterate what we have previously noted: Our
         ruling at this point is not to say that a finding of
         liability will ultimately be appropriate. At the motion
         to dismiss stage, however, we are simply required to
         decide whether Officer Doe’s claim for relief is
         sufficiently plausible to allow him to proceed to
         discovery. We find that it is.


                                     B.
             Having concluded that Officer Doe has stated a
         plausible claim for relief against Mckesson under
         state tort law, we will now take a step back and
         address the district court’s determination that Officer
         Doe’s complaint should be dismissed based on the
         First Amendment. The Supreme Court has made clear
         that “[t]he First Amendment does not protect
         violence.” N.A.A.C.P. v. Claiborne Hardware Co., 458
         U.S. 886, 916 (1982). Nonetheless, the district court
         dismissed the complaint on First Amendment
         grounds, reasoning that “[i]n order to state a claim
         against Mckesson to hold him liable for the tortious
         act of another with whom he was associating during
         the demonstration, Plaintiff would have to allege facts
         that tend to demonstrate that Mckesson ‘authorized,
         directed, or ratified specific tortious activity.’” See id.
         at 927. The district court then went on to find that
         there were no plausible allegations that Mckesson had
         done so in his complaint.
             The district court appears to have assumed that
Case 3:16-cv-00742-BAJ-RLB     Document 92-4     09/03/20 Page 60 of 110




                                   12a

         in order to state a claim that Mckesson was liable for
         his injuries, Officer Doe was required to allege facts
         that created an inference that Mckesson directed,
         authorized, or ratified the unknown assailant’s
         specific conduct in attacking Officer Doe. This
         assumption, however, does not fit the situation we
         address today. Even if we assume that Officer Doe
         seeks to hold Mckesson “liable for the unlawful
         conduct of others” within the meaning of Claiborne
         Hardware, the First Amendment would not require
         dismissal of Officer Doe’s complaint. Id. In order to
         counter Mckesson’s First Amendment defense at the
         pleading stage Officer Doe simply needed to plausibly
         allege that his injuries were one of the “consequences”
         of “tortious activity,” which itself was “authorized,
         directed, or ratified” by Mckesson in violation of his
         duty of care. See id. (“[A] finding that [the defendant]
         authorized, directed, or ratified specific tortious
         activity would justify holding him responsible for the
         consequences of that activity.”). Our discussion above
         makes clear that Officer Doe’s complaint does allege
         that Mckesson directed the demonstrators to engage
         in the criminal act of occupying the public highway,
         which quite consequentially provoked a confrontation
         between the Baton Rouge police and the protesters,
         and that Officer Doe’s injuries were the foreseeable
         result of the tortious and illegal conduct of blocking a
         busy highway.
               We focus here on the fact that Mckesson “directed
         . . . specific tortious activity” because we hold that
         Officer Doe has adequately alleged that his injuries
         were the result of Mckesson’s own tortious conduct in
         organizing a foreseeably violent protest. In
         Mckesson’s petition for rehearing, he expresses
Case 3:16-cv-00742-BAJ-RLB      Document 92-4      09/03/20 Page 61 of 110




                                    13a

         concern that the panel opinion permits Officer Doe to
         hold him liable for the tortious conduct of others even
         though Officer Doe merely alleged that he was
         negligent, and not that he specifically intended that
         violence would result. We think that Mckesson’s
         criticisms    are     misplaced.   We     perceive    no
         Constitutional issue with Mckesson being held liable
         for injuries caused by a combination of his own
         negligent conduct and the violent actions of a another
         that were foreseeable as a result of that negligent
         conduct. The permissibility of such liability is a
         standard aspect of state law. See Restatement (Third)
         of Torts: Liability for Physical and Emotional Harm §
         19 (2010) (“The conduct of a defendant can lack
         reasonable care insofar as it foreseeably combines
         with or permits the improper conduct of the plaintiff
         or a third party.”). There is no indication in Claiborne
         Hardware or subsequent decisions that the Supreme
         Court intended to restructure state tort law by
         eliminating this principle of negligence liability.
              We of course acknowledge that Mckesson’s
         negligent conduct took place in the context of a
         political protest. It is certainly true that “the presence
         of activity protected by the First Amendment imposes
         restraints on the grounds that may give rise to
         damages liability and on the persons who may be held
         accountable for those damages.” Claiborne Hardware,
         468 U.S. at 916–17. But Claiborne Hardware does not
         insulate the petitioner from liability for his own
         negligent conduct simply because he, and those he
         associated with, also intended to communicate a
         message. See id. at 916 (“[T]he use of weapons,
         gunpowder, and gasoline may not constitutionally
         masquerade under the guise of advocacy.”) (internal
Case 3:16-cv-00742-BAJ-RLB           Document 92-4         09/03/20 Page 62 of 110




                                         14a

         quotation marks and citations omitted). Furthermore,
         although we do not understand the petitioner to be
         arguing that the Baton Rouge police violated the
         demonstrators’     First   Amendment      rights   by
         attempting to remove them from the highway, we note
         that the criminal conduct allegedly ordered by
         Mckesson was not itself protected by the First
         Amendment, as Mckesson ordered the demonstrators
         to violate a reasonable time, place, and manner
         restriction by blocking the public highway. See Clark
         v. Cmty. for Creative Non-Violence, 468 U.S. 288, 293
         (1984) (reasonable time, place, and manner
         restrictions do not violate the First Amendment). As
         such, no First Amendment protected activity is
         suppressed by allowing the consequences of
         Mckesson’s conduct to be addressed by state tort law.
             Thus, on the pleadings, which must be read in a
         light most favorable to Officer Doe, the First
         Amendment is not a bar to Officer Doe’s negligence
         theory. The district court erred by dismissing Officer
         Doe’s complaint—at the pleading stage—as barred by
         the First Amendment.4

             4  We emphasize, however, that our opinion does not suggest
         that the First Amendment allows a person to be punished, or
         held civilly liable, simply because of his associations with others,
         unless it is established that the group that the person associated
         with “itself possessed unlawful goals and that the individual held
         a specific intent to further those illegal aims.” Claiborne
         Hardware, 458 U.S. at 920. But we also observe that, in any
         event, Officer Doe’s allegations are sufficient to state a claim that
         Black Lives Matter “possessed unlawful goals” and that
         Mckesson “held a specific intent to further those illegal aims.”
         See id. Officer Doe alleges that Black Lives Matter “plann[ed] to
         block a public highway,” and, in his amended complaint, that
         Mckesson and Black Lives Matter traveled to Baton Rouge “for
Case 3:16-cv-00742-BAJ-RLB          Document 92-4           09/03/20 Page 63 of 110




                                        15a

                                         C.
             Now we turn our attention to whether Officer Doe
         has stated a claim against Black Lives Matter. The
         district court took judicial notice that “‘Black Lives
         Matter,’ as that term is used in the Complaint, is a
         social movement that was catalyzed on social media by
         the persons listed in the Complaint in response to the
         perceived mistreatment of African-American citizens
         by law enforcement officers.” Based on this conclusion,
         the district court held that Black Lives Matter is not a
         “juridical person” capable of being sued. See Ermert,
         559 So. 2d at 474. We first address the district court’s
         taking of judicial notice, then Black Lives Matter’s
         alleged capacity to be sued.
               Federal Rule of Evidence 201 provides that a
         court may take judicial notice of an “adjudicative fact”
         if the fact is “not subject to reasonable dispute” in that
         it is either (1) generally known within the territorial
         jurisdiction of the trial court or (2) capable of accurate
         and ready determination by resort to sources whose
         accuracy cannot be questioned. Fed. R. Evid. 201(b).
         “Rule 201 authorizes the court to take notice only of
         ‘adjudicative facts,’ not legal determinations.” Taylor
         v. Charter Med. Corp., 162 F.3d 827, 831 (5th Cir.
         1998). In Taylor, we held that another court’s state
         actor determination was not an “adjudicative fact”
         within the meaning of Rule 201 because “[w]hether a
         private party is a state actor for the purposes of § 1983
         is a mixed question of fact and law and is thus subject
         to our de novo review.” Id. at 830–31. We further held
         that the state-actor determination was not beyond


         the purpose of . . . rioting.” (emphasis added).
Case 3:16-cv-00742-BAJ-RLB     Document 92-4     09/03/20 Page 64 of 110




                                   16a

         reasonable dispute where it “was, in fact, disputed by
         the parties” in the related case. Id. at 830.
              We think that the district court was incorrect to
         take judicial notice of a mixed question of fact and law
         when it concluded that Black Lives Matter is a “social
         movement, rather than an organization or entity of
         any sort.” The legal status of Black Lives Matter is not
         immune from reasonable dispute; and, indeed, it is
         disputed by the parties—Doe claiming that Black
         Lives Matter is a national unincorporated association,
         and Mckesson claiming that it is a movement or at
         best a community of interest. This difference is
         sufficient under our case law to preclude judicial
         notice.
              We should further say that we see the cases relied
         on by the district court as distinguishable. Each deals
         with judicial notice of an aspect of an entity, not its
         legal form. See United States v. Parise, 159 F.3d 790,
         801 (3d Cir. 1998) (holding that the court could take
         judicial notice of the aims and goals of a movement);
         Atty. Gen. of U.S. v. Irish N. Aid. Comm., 530 F. Supp.
         241, 259–60 (S.D.N.Y. 1981) (stating the court could
         take “notice that the IRA is a ‘Republican movement,’
         at least insofar as it advocates a united Ireland”
         (emphasis added)); see also Baggett v. Bullitt, 377 U.S.
         360, 376 n.13 (1964) (noting that “[t]he lower court
         took judicial notice of the fact that the Communist
         Party of the United States . . . was a part of the world
         Communist movement” (emphasis added)).
              Now, we move on to discuss the merits of Officer
         Doe’s contention that Black Lives Matter is a suable
         entity. He alleges that Black Lives Matter “is a
         national incorporated association with chapter [sic] in
Case 3:16-cv-00742-BAJ-RLB      Document 92-4     09/03/20 Page 65 of 110




                                   17a

         many states.” Under Federal Rule of Civil Procedure
         17(b), the capacity of an entity “to sue or be sued is
         determined . . . by the law of the state where the court
         is located.” Under Article 738 of the Louisiana Code of
         Civil Procedure, “an unincorporated association has
         the procedural capacity to be sued in its own name.”
         The Louisiana Supreme Court has held that “an
         unincorporated association is created in the same
         manner as a partnership, by a contract between two or
         more persons to combine their efforts, resources,
         knowledge or activities for a purpose other than profit
         or commercial benefit.” Ermert, 559 So. 2d at 473.
         “Interpretation of a contract is the determination of
         the common intent of the parties.” La. Civ. Code Ann.
         art. 2045. To show intent, “the object of the contract of
         association must necessarily be the creation of an
         entity whose personality ‘is distinct from that of its
         members.’” Ermert, 559 So. 2d at 474 (quoting La. Civ.
         Code Ann. art. 24). Louisiana law does not provide for
         a public display of the parties’ intent. Id.
              Louisiana courts have looked to various factors as
         indicative of an intent to create an unincorporated
         association, including requiring dues, having
         insurance, ownership of property, governing
         agreements, or the presence of a formal membership
         structure. See Bogue Lusa Waterworks Dist. v. La.
         Dep’t of Envtl. Quality, 897 So. 2d 726, 728-729 (La.
         Ct. App. 2004) (relying on organization’s unfiled
         articles of incorporation); Friendship Hunting Club v.
         Lejeune, 999 So. 2d 216, 223 (La. Ct. App. 2008)
         (relying on organization’s required dues and
         possession of an insurance policy); see also Concerned
         Citizens Around Murphy v. Murphy Oil USA, Inc., 686
         F.Supp.2d 663, 675 (E.D. La. 2010) (relying on
Case 3:16-cv-00742-BAJ-RLB     Document 92-4     09/03/20 Page 66 of 110




                                   18a

         organization’s formal and determinate membership
         structure). Lacking at least some of these indicators,
         Louisiana courts have been unwilling to find an intent
         to create an unincorporated association. See, e.g.,
         Ermert, 559 So. 2d at 474–475 (finding that hunting
         group was not an unincorporated association because
         it did not own or lease the property that it was based
         on, required the permission of one of its alleged
         members to use the property, and lacked formal rules
         or bylaws).
              Officer Doe has not shown in his complaint a
         plausible inference that Black Lives Matter is an
         unincorporated association. His only allegations are
         that Black Lives Matter: (1) was created by three
         women; (2) has several leaders, including Mckesson;
         (3) has chapters in many states; and (4) was involved
         in numerous protests in response to police practices.
         He does not allege that it possesses property, has a
         formal membership, requires dues, or possesses a
         governing agreement. As such, the complaint lacks
         any indication that Black Lives Matter possesses the
         traits that Louisiana courts have regarded as
         indicative of an intent to establish a juridical entity.
         We have no doubt that Black Lives Matter involves a
         number of people working in concert, but “an
         unincorporated association . . . . does not come into
         existence or commence merely by virtue of the
         fortuitous creation of a community of interest or the
         fact that a number of individuals have simply acted
         together.” Id. at 474. Therefore, we find that the
         district court did not err in concluding that Officer
         Doe’s complaint has failed plausibly to allege that
Case 3:16-cv-00742-BAJ-RLB          Document 92-4        09/03/20 Page 67 of 110




                                        19a

         Black Lives Matter is an entity capable of being sued.5
                                         V.
             In sum, we hold that Officer Doe has not
         adequately alleged that Mckesson was vicariously
         liable for the conduct of the unknown assailant or that
         Mckesson entered into a civil conspiracy with the
         purpose of injuring Officer Doe. We do find, however,
         that Officer Doe adequately alleged that Mckesson is
         liable in negligence for organizing and leading the
         Baton Rouge demonstration to illegally occupy a
         highway. We further find that in this context the
         district court erred in dismissing the suit on First
         Amendment grounds. As such, Officer Doe has
         pleaded a claim for relief against DeRay Mckesson in
         his active complaint.6 We also hold that the district
         court erred by taking judicial notice of the legal status
         of “Black Lives Matter,” but nonetheless find that
         Officer Doe did not plead facts that would allow us to
         conclude that Black Lives Matter is an entity capable
         of being sued.7 Therefore, the judgment of the district

             5  We do not address as to whether Officer Doe could state a
         claim against an entity whose capacity to be sued was plausibly
         alleged, nor do we address whether Mckesson could be held liable
         for the actions of that entity under state law.
             6 Officer Doe has complained of the lack of discovery in this
         case, particularly related to his claims against the corporate
         defendants. Officer Doe is free to argue before the district court
         that he is entitled to discovery. The district court may then
         decide whether, in the light of our remand, discovery would be
         appropriate.
             7  Because we find that Officer Doe has successfully pled a
         claim, we do not reach the district court’s denial of Officer Doe’s
         motion for leave to amend. See Lormand v. US Unwired, Inc., 565
         F.3d 228, 268 n.36 (5th Cir. 2009) (citing Xerox Corp. v.
Case 3:16-cv-00742-BAJ-RLB          Document 92-4        09/03/20 Page 68 of 110




                                        20a

         court is AFFIRMED in part, REVERSED in part, and
         the case is REMANDED for further proceedings not
         inconsistent with this opinion.8

         Genmoora Corp., 888 F.2d 345, 358 n.70 (5th Cir. 1989)). It
         follows that we do not address any of the allegations in the
         Proposed Amended Complaint or the parties it seeks to add. On
         remand, Officer Doe may seek leave to amend his complaint to
         add new parties and plead additional facts to support his
         negligence claim. The district court should determine whether to
         grant this motion, and any new motions for leave to amend, in
         the light of our opinion.
             8  On appeal, Officer Doe also argues that the district court
         erred in denying his request to proceed anonymously as John
         Doe. He argues that the public nature of his job puts him and his
         family in danger of additional violence. At the district court, he
         listed a number of examples of acts of violence against police
         officers by individuals who may have some connection with Black
         Lives Matter. In its order, the district court walked through three
         factors common to anonymous-party suits that we have said
         “deserve considerable weight.” Doe v. Stegall, 653 F.2d 180, 186
         (5th Cir. 1981). These are: (1) whether the plaintiff is
         “challeng[ing] governmental activity”; (2) whether the plaintiff
         will be required to disclose information “of the utmost intimacy”;
         and (3) whether the plaintiff will be “compelled to admit [his]
         intention to engage in illegal conduct, thereby risking criminal
         prosecution.” Id. at 185. The district court concluded that none of
         these factors applied to the facts of this case. In response to
         Officer Doe’s argument regarding potential future violence, the
         district court noted that the incidents Officer Doe listed did not
         involve Officer Doe and were not related to this lawsuit. In fact,
         at oral argument before the district court regarding his motion,
         Officer Doe conceded that he had received no particularized
         threats of violence since filing his lawsuit. The district court
         instead saw the incidents Officer Doe listed as evidence of “the
         generalized threat of violence that all police officers face.” As a
         result, the district found that Doe had not demonstrated a
         privacy interest that outweighs the “customary and
         constitutionally embedded presumption of openness in judicial
         proceedings.” Id. at 186. We agree with the district court and
Case 3:16-cv-00742-BAJ-RLB         Document 92-4        09/03/20 Page 69 of 110




                                       21a

           AFFIRMED in part, REVERSED in part, and
         REMANDED.




         affirm the denial of Doe’s motion to proceed anonymously. In so
         holding, we emphasize what the Supreme Court said decades
         ago: “What transpires in the court room is public property.” Craig
         v. Harney, 331 U.S. 367, 374 (1947).
Case 3:16-cv-00742-BAJ-RLB    Document 92-4     09/03/20 Page 70 of 110




                                  22a

            United States Court of Appeals, Fifth Circuit.

                     Officer John DOE, Police Officer,
                          Plaintiff-Appellant
                                     v.
                DeRay MCKESSON; Black Lives Matter;
              Black Lives Matter Network, Incorporated,
                        Defendants-Appellees
                                No. 17-30864
                               April 24, 2019

            Before JOLLY, ELROD, and WILLETT, Circuit
         Judges.

            E. GRADY JOLLY, Circuit Judge:
             During a public protest against police misconduct
         in Baton Rouge, Louisiana, an unidentified
         individual hit Officer John Doe with a heavy object,
         causing him serious physical injuries. Following this
         incident, Officer Doe brought suit against “Black
         Lives Matter,” the group associated with the protest,
         and DeRay Mckesson, one of the leaders of Black
         Lives Matter and the organizer of the protest. Officer
         Doe later sought to amend his complaint to add Black
         Lives Matter Network, Inc. and #BlackLivesMatter
         as defendants. The district court dismissed Officer
         Doe’s claims on the pleadings under Federal Rule of
         Civil Procedure 12(b)(6), and denied his motion to
         amend his complaint as futile. Because we conclude
         that the district court erred in dismissing the case
         against Mckesson on the basis of the pleadings, we
         REMAND for further proceedings relative to
         Mckesson. We further hold that the district court
         properly dismissed the claims against Black Lives
Case 3:16-cv-00742-BAJ-RLB         Document 92-4       09/03/20 Page 71 of 110




                                      23a

         Matter. 1 We thus REVERSE in part, AFFIRM in
         part, and REMAND for further proceedings not
         inconsistent with this opinion.
                                          I.
             On July 9, 2016, a protest took place by blocking a
         public highway in front of the Baton Rouge Police
         Department headquarters.2 This demonstration was
         one in a string of protests across the country, often
         associated with Black Lives Matter, concerning police
         practices. The Baton Rouge Police Department
         prepared by organizing a front line of officers in riot
         gear. These officers were ordered to stand in front of
         other officers prepared to make arrests. Officer Doe
         was one of the officers ordered to make arrests.
         DeRay Mckesson, associated with Black Lives
         Matter, was the prime leader and an organizer of the
         protest.
             In the presence of Mckesson, some protesters
         began throwing objects at the police officers.
         Specifically, protestors began to throw full water
         bottles, which had been stolen from a nearby
         convenience store. The dismissed complaint further
         alleges that Mckesson did nothing to prevent the
         violence or to calm the crowd, and, indeed, alleges
         that Mckesson “incited the violence on behalf of
         [Black Lives Matter].” The complaint specifically
         alleges that Mckesson led the protestors to block the
         public highway. The police officers began making
         arrests of those blocking the highway and
         participating in the violence.

             1 We do not address any of the allegations raised by the
         Proposed Amended Complaint. See note 5, infra.
              2 This case comes to us on a motion to dismiss, so we treat

         all well-pleaded facts as true.
Case 3:16-cv-00742-BAJ-RLB     Document 92-4     09/03/20 Page 72 of 110




                                   24a

             At some point, an unidentified individual picked
         up a piece of concrete or a similar rock-like object and
         threw it at the officers making arrests. The object
         struck Officer Doe’s face. Officer Doe was knocked to
         the ground and incapacitated. Officer Doe’s injuries
         included loss of teeth, a jaw injury, a brain injury, a
         head injury, lost wages, “and other compensable
         losses.”
             Following the Baton Rouge protest, Officer Doe
         brought suit, naming Mckesson and Black Lives
         Matter as defendants. According to his complaint, the
         defendants are liable on theories of negligence,
         respondeat superior, and civil conspiracy. Mckesson
         subsequently filed two motions: (1) a Rule 12(b)(6)
         motion, asserting that Officer Doe failed to state a
         plausible claim for relief against Mckesson and (2) a
         Rule 9(a)(2) motion, asserting that Black Lives
         Matter is not an entity with the capacity to be sued.
             Officer Doe responded by filing a motion to
         amend. He sought leave to amend his complaint to
         add factual allegations to his complaint and Black
         Lives Matter Network, Inc. and #BlackLivesMatter
         as defendants.
                                   II.
             The district court granted both of Mckesson’s
         motions, treating the Rule 9(a)(2) motion as a Rule
         12(b)(6) motion, and denied Officer Doe’s motion for
         leave to amend, concluding that his proposed
         amendment would be futile. With respect to Officer
         Doe’s claims against #BlackLivesMatter, the district
         court took judicial notice that it is a “hashtag” and
         therefore an “expression” that lacks the capacity to be
         sued. With respect to Officer Doe’s claims against
         Black Lives Matter Network, Inc. the district court
Case 3:16-cv-00742-BAJ-RLB          Document 92-4        09/03/20 Page 73 of 110




                                        25a

         held that Officer Doe’s allegations were insufficient to
         state a plausible claim for relief against this entity.
         Emphasizing the fact that Officer Doe attempted to
         add a social movement and a “hashtag” as
         defendants, the district court dismissed his case with
         prejudice. Officer Doe timely appealed.
                                        III.
             When considering a motion to dismiss under Rule
         12(b)(6), we will not affirm dismissal of a claim unless
         the plaintiff can prove no set of facts in support of his
         claim that would entitle him to relief. Alexander v.
         Verizon Wireless Servs., L.L.C., 875 F.3d 243, 249
         (5th Cir. 2017). “We take all factual allegations as
         true and construe the facts in the light most favorable
         to the plaintiff.” Id. (citing Kelly v. Nichamoff, 868
         F.3d 371, 374 (5th Cir. 2017)). To survive, a complaint
         must consist of more than “labels and conclusions” or
         “naked assertions devoid of further factual
         enhancement.” Ashcroft v. Iqbal, 556 U.S. 662, 678
         (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
         544, 557 (2007) (internal quotation marks and
         brackets omitted)). Instead, “the plaintiff must plead
         enough facts to nudge the claims across the line from
         conceivable to plausible.” Hinojosa v. Livingston, 807
         F.3d 657, 684 (5th Cir. 2015) (internal quotation
         marks, brackets, and ellipses omitted) (quoting Iqbal,
         556 U.S. at 680).3


             3  Federal Rule of Civil Procedure Rule 9(a)(2) states that, if
         a party wishes to raise an issue regarding lack of capacity to be
         sued, “a party must do so by a specific denial.” Rule 12(b) does
         not specifically authorize a motion to dismiss based on a lack of
         capacity. Nonetheless, we have permitted Rule 12(b) motions
         arguing lack of capacity. See, e.g., Darby v. Pasadena Police
         Dep’t, 939 F.2d 311 (5th Cir. 1992). Where the issue appears on
         the face of the complaint, other courts have done the same and
Case 3:16-cv-00742-BAJ-RLB          Document 92-4        09/03/20 Page 74 of 110




                                        26a

             A district court’s denial of a motion to amend is
         generally reviewed for abuse of discretion. Thomas v.
         Chevron U.S.A., Inc., 832 F.3d 586, 590 (5th Cir.
         2016). However, where the district court’s denial of
         leave to amend was based solely on futility, we
         instead apply a de novo standard of review identical
         in practice to the Rule 12(b)(6) standard. Id. When a
         party seeks leave from the court to amend and justice
         requires it, the district court should freely give it.
         Fed. R. Civ. P. 15(a)(2).
                                        IV.
                                         A.
             We begin by addressing Officer Doe’s claims
         against DeRay Mckesson. The district court did not
         reach the merits of Officer Doe’s underlying state tort
         claims, but instead found that Officer Doe failed to
         plead facts that took Mckesson’s conduct outside of
         the bounds of First Amendment protected speech and
         association. Because we ultimately find that

         treated it as a Rule 12(b)(6) motion. See, e.g., Klebanow v. N.Y.
         Produce Exch., 344 F.2d 294, 296 n.1 (2d Cir. 1965) (“Although
         the defense of lack of capacity is not expressly mentioned in
         [R]ule 12(b), the practice has grown up of examining it by a
         12(b)(6) motion when the defect appears upon the face of the
         complaint.”); Coates v. Brazoria Cty. Tex., 894 F.Supp.2d 966,
         968 (S.D. Tex. 2012) (“Whether a party has the capacity to sue or
         be sued is a legal question that may be decided at the Rule 12
         stage.”); see also 5A Charles Alan Wright & Arthur R. Miller,
         Federal Practice and Procedure § 1294 (3d ed. 2018) (“An
         effective denial of capacity . . . creates an issue of fact. Such a
         denial may be made in the responsive pleading or, if the lack of
         capacity . . . appears on the face of the pleadings or is
         discernible there from, the issue can be raised by a motion to
         dismiss for failure to state a claim for relief.” (footnotes
         omitted)). Thus, we review the district court’s dismissal for lack
         of capacity de novo and apply the Rule 12(b)(6) standard.
Case 3:16-cv-00742-BAJ-RLB     Document 92-4     09/03/20 Page 75 of 110




                                   27a

         Mckesson’s conduct at this pleading stage was not
         necessarily protected by the First Amendment, we
         will begin by addressing the plausibility of Officer
         Doe’s state tort claims. We will address each of
         Officer Doe’s specific theories of liability in
         turn—vicarious liability, negligence, and civil
         conspiracy, beginning with vicarious liability.
                                    1.
             Louisiana Civil Code article 2320 provides that
         “[m]asters and employers are answerable for the
         damage occasioned by their servants and overseers,
         in the exercise of the functions which they are
         employed.” A “servant,” as used in the Civil Code,
         “includes anyone who performs continuous service for
         another and whose physical movements are subject to
         the control or right to control of the other as to the
         manner of performing the service.” Ermert v.
         Hartford Ins. Co., 559 So. 2d 467, 476 (La. 1990).
         Officer Doe’s vicarious liability theory fails at the
         point of our beginning because he does not allege
         facts that support an inference that the unknown
         assailant “perform[ed] a continuous service” for or
         that the assailant’s “physical movements [were]
         subject to the control or right to control” of Mckesson.
         Therefore, under the pleadings, Mckesson cannot be
         held liable under a vicarious liability theory.
                                    2.
             We now move on to address Officer Doe’s civil
         conspiracy theory. Civil conspiracy is not itself an
         actionable tort. Ross v. Conoco, Inc., 828 So. 2d 546,
         552 (La. 2002). Instead, it assigns liability arising
         from the existence of an underlying unlawful act. Id.
         In order to impose liability for civil conspiracy in
         Louisiana, a plaintiff must prove that (1) an
Case 3:16-cv-00742-BAJ-RLB     Document 92-4     09/03/20 Page 76 of 110




                                   28a

         agreement existed with one or more persons to
         commit an illegal or tortious act; (2) the act was
         actually committed; (3) the act resulted in plaintiff’s
         injury; and (4) there was an agreement as to the
         intended outcome or result. Crutcher-Tufts Res., Inc.
         v. Tufts, 992 So. 2d 1091, 1094 (La. Ct. App. 2008); see
         also La. Civ. Code art. 2324. “Evidence of . . . a
         conspiracy can be actual knowledge, overt actions
         with another, such as arming oneself in anticipation
         of apprehension, or inferred from the knowledge of
         the alleged co-conspirator of the impropriety of the
         actions taken by the other co-conspirator.” Stephens
         v. Bail Enf’t, 690 So. 2d 124, 131 (La. Ct. App. 1997).
              Officer Doe’s complaint is vague about the
         underlying conspiracy to which Mckesson agreed, or
         with whom such an agreement was made. In his
         complaint, Officer Doe refers to a conspiracy “to incite
         a riot/protest.” Disregarding Officer Doe’s conclusory
         allegations, we find that Officer Doe has not alleged
         facts that would support a plausible claim that
         Mckesson can be held liable for his injuries on a
         theory of civil conspiracy. Although Officer Doe has
         alleged facts that support an inference that Mckesson
         agreed with unnamed others to demonstrate illegally
         on a public highway, he has not pled facts that would
         allow a jury to conclude that Mckesson colluded with
         the unknown assailant to attack Officer Doe, knew of
         the attack and ratified it, or agreed with other named
         persons that attacking the police was one of the goals
         of the demonstration. The closest that Officer Doe
         comes to such an allegation is when he states that
         Mckesson was “giving orders” throughout the
         demonstration. But we cannot infer from this quite
         unspecific allegation that Mckesson ordered the
         unknown assailant to attack Officer Doe. Lacking an
         allegation of this pleading quality, Officer Doe’s
Case 3:16-cv-00742-BAJ-RLB      Document 92-4     09/03/20 Page 77 of 110




                                   29a

         conspiracy claim must and does fail.
                                    3.
             Finally, we turn to Officer Doe’s negligence
         theory. Officer Doe alleges that Mckesson was
         negligent for organizing and leading the Baton Rouge
         demonstration because he “knew or should have
         known” that the demonstration would turn violent.
         We agree as follows.
              Louisiana Civil Code article 2315 provides that
         “[e]very act whatever of man that causes damage to
         another obliges him by whose fault it happened to
         repair it.” The Louisiana Supreme Court has adopted
         a “duty-risk” analysis for assigning tort liability
         under a negligence theory. This theory requires a
         plaintiff to establish that (1) the plaintiff suffered an
         injury; (2) the defendant owed a duty of care to the
         plaintiff; (3) the duty was breached by the defendant;
         (4) the conduct in question was the cause-in-fact of
         the resulting harm; and (5) the risk of harm was
         within the scope of protection afforded by the duty
         breached. Lazard v. Foti, 859 So. 2d 656, 659 (La.
         2003). Whether a defendant owes a plaintiff a duty is
         a question of law. See Posecai v. Wal-Mart Stores,
         Inc., 752 So. 2d 762, 766 (La. 1999); Bursztajn v.
         United States, 367 F.3d 485, 489 (5th Cir. 2004)
         (“Under Louisiana law, the existence of a duty
         presents a question of law that ‘varies depending on
         the facts, circumstances, and context of each case and
         is limited by the particular risk, harm, and plaintiff
         involved.’” (quoting Dupre v. Chevron U.S.A., Inc., 20
         F.3d 154, 157 (5th Cir. 1994))). There is a “universal
         duty on the part of the defendant in negligence cases
         to use reasonable care so as to avoid injury to
         another.” Boykin v. La. Transit Co., 707 So. 2d 1225,
         1231 (La. 1998). Louisiana courts elucidate specific
Case 3:16-cv-00742-BAJ-RLB     Document 92-4     09/03/20 Page 78 of 110




                                   30a

         duties of care based on consideration of “various
         moral, social, and economic factors, including the
         fairness of imposing liability; the economic impact on
         the defendant and on similarly situated parties; the
         need for an incentive to prevent future harm; the
         nature of defendant’s activity; the potential for an
         unmanageable flow of litigation; the historical
         development of precedent; and the direction in which
         society and its institutions are evolving.” Posecai, 752
         So. 2d at 766.
              We first note that this case comes before us from
         a dismissal on the pleadings alone. In this context, we
         find that Officer Doe has plausibly alleged that
         Mckesson breached his duty of reasonable care in the
         course of organizing and leading the Baton Rouge
         demonstration. The complaint specifically alleges
         that it was Mckesson himself who intentionally led
         the demonstrators to block the highway. Blocking a
         public highway is a criminal act under Louisiana law.
         See La. Rev. Stat. Ann. § 14:97. As such, it was
         patently foreseeable that the Baton Rouge police
         would be required to respond to the demonstration by
         clearing the highway and, when necessary, making
         arrests. Given the intentional lawlessness of this
         aspect of the demonstration, Mckesson should have
         known that leading the demonstrators onto a busy
         highway was most nearly certain to provoke a
         confrontation between police and the mass of
         demonstrators, yet he ignored the foreseeable danger
         to officers, bystanders, and demonstrators, and
         notwithstanding, did so anyway. By ignoring the
         foreseeable risk of violence that his actions created,
         Mckesson failed to exercise reasonable care in
         conducting his demonstration.
             Officer Doe has also plausibly alleged that
Case 3:16-cv-00742-BAJ-RLB     Document 92-4     09/03/20 Page 79 of 110




                                   31a

         Mckesson’s breach of duty was the cause-in-fact of
         Officer Doe’s injury and that the injury was within
         the scope of the duty breached by Mckesson. It may
         have been an unknown demonstrator who threw the
         hard object at Officer Doe, but by leading the
         demonstrators onto the public highway and
         provoking a violent confrontation with the police,
         Mckesson’s negligent actions were the “but for”
         causes of Officer Doe’s injuries. See Roberts v. Benoit,
         605 So. 2d 1032, 1052 (La. 1992) (“To meet the
         cause-in-fact element, a plaintiff must prove only
         that the conduct was a necessary antecedent of the
         accident, that is, but for the defendant’s conduct, the
         incident probably would not have occurred.”).
         Furthermore, as the purpose of imposing a duty on
         Mckesson in this situation is to prevent foreseeable
         violence to the police and bystanders, Officer Doe’s
         injury, as alleged in the pleadings, was within the
         scope of the duty of care allegedly breached by
         Mckesson.
              We iterate what we have previously noted: Our
         ruling at this point is not to say that a finding of
         liability will ultimately be appropriate. At the motion
         to dismiss stage, however, we are simply required to
         decide whether Officer Doe’s claim for relief is
         sufficiently plausible to allow him to proceed to
         discovery. We find that it is.
                                   B.
             Having concluded that Officer Doe has stated a
         plausible claim for relief against Mckesson under
         state tort law, we will now take a step back and
         address the district court’s determination that Officer
         Doe’s complaint should be dismissed based on the
         First Amendment. The Supreme Court has made
         clear that “[t]he First Amendment does not protect
Case 3:16-cv-00742-BAJ-RLB      Document 92-4     09/03/20 Page 80 of 110




                                   32a

         violence.” N.A.A.C.P. v. Claiborne Hardware Co., 458
         U.S. 886, 916 (1982). Nonetheless, the district court
         dismissed the complaint on First Amendment
         grounds, reasoning that “[i]n order to state a claim
         against Mckesson to hold him liable for the tortious
         act of another with whom he was associating during
         the demonstration, Plaintiff would have to allege
         facts that tend to demonstrate that Mckesson
         ‘authorized, directed, or ratified specific tortious
         activity.’” See id. at 927. The district court then went
         on to find that there were no plausible allegations
         that Mckesson had done so in his complaint.
              We respectfully disagree. The district court
         appears to have assumed that in order to state a
         claim that Mckesson was liable for his injuries,
         Officer Doe was required to allege facts that created
         an inference that Mckesson directed, authorized, or
         ratified the unknown assailant’s specific conduct in
         attacking Officer Doe. This assumption, however,
         does not fit the situation we address today. Assuming
         that the First Amendment is applicable to Mckesson’s
         conduct, in order to counter its applicability at the
         pleading stage, Officer Doe simply needed to
         plausibly allege that his injuries were one of the
         “consequences” of “tortious activity,” which itself was
         “authorized, directed, or ratified” by Mckesson in
         violation of his duty of care. See id. (“[A] finding that
         [the defendant] authorized, directed, or ratified
         specific tortious activity would justify holding him
         responsible for the consequences of that activity.”).
         Our discussion above makes clear that Officer Doe’s
         complaint does allege that Mckesson directed the
         demonstrators to engage in the criminal act of
         occupying the public highway, which quite
         consequentially provoked a confrontation between
         the Baton Rouge police and the protesters, and that
Case 3:16-cv-00742-BAJ-RLB      Document 92-4      09/03/20 Page 81 of 110




                                    33a

         Officer Doe’s injuries were the foreseeable result of
         the tortious and illegal conduct of blocking a busy
         highway. Thus, on the pleadings, which must be read
         in a light most favorable to Officer Doe, the First
         Amendment is not a bar to Officer Doe’s negligence
         theory. The district court erred by dismissing Officer
         Doe’s complaint—at the pleading stage—as barred by
         the First Amendment.
                                    C.
              Now we turn our attention to whether Officer Doe
         has stated a claim against Black Lives Matter. The
         district court took judicial notice that “‘Black Lives
         Matter,’ as that term is used in the Complaint, is a
         social movement that was catalyzed on social media
         by the persons listed in the Complaint in response to
         the perceived mistreatment of African-American
         citizens by law enforcement officers.” Based on this
         conclusion, the district court held that Black Lives
         Matter is not a “juridical person” capable of being
         sued. See Ermert, 559 So. 2d at 474. We first address
         the district court’s taking of judicial notice, then
         Black Lives Matter’s alleged capacity to be sued.
              Federal Rule of Evidence 201 provides that a
         court may take judicial notice of an “adjudicative
         fact” if the fact is “not subject to reasonable dispute”
         in that it is either (1) generally known within the
         territorial jurisdiction of the trial court or (2) capable
         of accurate and ready determination by resort to
         sources whose accuracy cannot be questioned. Fed. R.
         Evid. 201(b). “Rule 201 authorizes the court to take
         notice only of ‘adjudicative facts,’ not legal
         determinations.” Taylor v. Charter Med. Corp., 162
         F.3d 827, 831 (5th Cir. 1998). In Taylor, we held that
         another court’s state actor determination was not an
         “adjudicative fact” within the meaning of Rule 201
Case 3:16-cv-00742-BAJ-RLB     Document 92-4     09/03/20 Page 82 of 110




                                   34a

         because “[w]hether a private party is a state actor for
         the purposes of § 1983 is a mixed question of fact and
         law and is thus subject to our de novo review.” Id. at
         830–31. We further held that the state-actor
         determination was not beyond reasonable dispute
         where it “was, in fact, disputed by the parties” in the
         related case. Id. at 830.
              We think that the district court was incorrect to
         take judicial notice of a mixed question of fact and
         law when it concluded that Black Lives Matter is a
         “social movement, rather than an organization or
         entity of any sort.” The legal status of Black Lives
         Matter is not immune from reasonable dispute; and,
         indeed, it is disputed by the parties—Doe claiming
         that Black Lives Matter is a national unincorporated
         association, and Mckesson claiming that it is a
         movement or at best a community of interest. This
         difference is sufficient under our case law to preclude
         judicial notice.
              We should further say that we see the cases
         relied on by the district court as distinguishable.
         Each deals with judicial notice of an aspect of an
         entity, not its legal form. See United States v. Parise,
         159 F.3d 790, 801 (3d Cir. 1998) (holding that the
         court could take judicial notice of the aims and goals
         of a movement); Atty. Gen. of U.S. v. Irish N. Aid.
         Comm., 530 F. Supp. 241, 259–60 (S.D.N.Y. 1981)
         (stating the court could take “notice that the IRA is a
         ‘Republican movement,’ at least insofar as it
         advocates a united Ireland” (emphasis added)); see
         also Baggett v. Bullitt, 377 U.S. 360, 376 n.13 (1964)
         (noting that “[t]he lower court took judicial notice of
         the fact that the Communist Party of the United
         States . . . was a part of the world Communist
         movement” (emphasis added)).
Case 3:16-cv-00742-BAJ-RLB      Document 92-4     09/03/20 Page 83 of 110




                                   35a

              Now, we move on to discuss the merits of Officer
         Doe’s contention that Black Lives Matter is a suable
         entity. He alleges that Black Lives Matter “is a
         national incorporated association with chapter [sic]
         in many states.” Under Federal Rule of Civil
         Procedure 17(b), the capacity of an entity “to sue or be
         sued is determined . . . by the law of the state where
         the court is located.” Under Article 738 of the
         Louisiana     Code     of    Civil   Procedure,       “an
         unincorporated association has the procedural
         capacity to be sued in its own name.” The Louisiana
         Supreme Court has held that “an unincorporated
         association is created in the same manner as a
         partnership, by a contract between two or more
         persons to combine their efforts, resources,
         knowledge or activities for a purpose other than profit
         or commercial benefit.” Ermert, 559 So. 2d at 473.
         “Interpretation of a contract is the determination of
         the common intent of the parties.” La. Civ. Code Ann.
         art. 2045. To show intent, “the object of the contract
         of association must necessarily be the creation of an
         entity whose personality ‘is distinct from that of its
         members.’” Ermert, 559 So. 2d at 474 (quoting La.
         Civ. Code Ann. art. 24). Louisiana law does not
         provide for a public display of the parties’ intent. Id.
              Louisiana courts have looked to various factors
         as indicative of an intent to create an unincorporated
         association, including requiring dues, having
         insurance, ownership of property, governing
         agreements, or the presence of a formal membership
         structure. See Bogue Lusa Waterworks Dist. v. La.
         Dep’t of Envtl. Quality, 897 So. 2d 726, 728-729 (La.
         Ct. App. 2004) (relying on organization’s unfiled
         articles of incorporation); Friendship Hunting Club v.
         Lejeune, 999 So. 2d 216, 223 (La. Ct. App. 2008)
         (relying on organization’s required dues and
Case 3:16-cv-00742-BAJ-RLB     Document 92-4     09/03/20 Page 84 of 110




                                   36a

         possession of an insurance policy); see also Concerned
         Citizens Around Murphy v. Murphy Oil USA, Inc.,
         686 F.Supp.2d 663, 675 (E.D. La. 2010) (relying on
         organization’s formal and determinate membership
         structure). Lacking at least some of these indicators,
         Louisiana courts have been unwilling to find an
         intent to create an unincorporated association. See,
         e.g., Ermert, 559 So. 2d at 474–475 (finding that
         hunting group was not an unincorporated association
         because it did not own or lease the property that it
         was based on, required the permission of one of its
         alleged members to use the property, and lacked
         formal rules or bylaws).
              Officer Doe has not shown in his complaint a
         plausible inference that Black Lives Matter is an
         unincorporated association. His only allegations are
         that Black Lives Matter: (1) was created by three
         women; (2) has several leaders, including Mckesson;
         (3) has chapters in many states; and (4) was involved
         in numerous protests in response to police practices.
         He does not allege that it possesses property, has a
         formal membership, requires dues, or possesses a
         governing agreement. As such, the complaint lacks
         any indication that Black Lives Matter possesses the
         traits that Louisiana courts have regarded as
         indicative of an intent to establish a juridical entity.
         We have no doubt that Black Lives Matter involves a
         number of people working in concert, but “an
         unincorporated association . . . . does not come into
         existence or commence merely by virtue of the
         fortuitous creation of a community of interest or the
         fact that a number of individuals have simply acted
         together.” Id. at 474. Therefore, we find that the
         district court did not err in concluding that Officer
         Doe’s complaint has failed plausibly to allege that
         Black Lives Matter is an entity capable of being sued.
Case 3:16-cv-00742-BAJ-RLB          Document 92-4        09/03/20 Page 85 of 110




                                        37a

                                         V.
             In sum, we hold that Officer Doe has not
         adequately alleged that Mckesson was vicariously
         liable for the conduct of the unknown assailant or
         that Mckesson entered into a civil conspiracy with
         the purpose of injuring Officer Doe. We do find,
         however, that Officer Doe adequately alleged that
         Mckesson is liable in negligence for organizing and
         leading the Baton Rouge demonstration to illegally
         occupy a highway. We further find that in this
         context the district court erred in dismissing the suit
         on First Amendment grounds. As such, Officer Doe
         has pleaded a claim for relief against DeRay
         Mckesson in his active complaint.4 We also hold that
         the district court erred by taking judicial notice of the
         legal status of “Black Lives Matter,” but nonetheless
         find that Officer Doe did not plead facts that would
         allow us to conclude that Black Lives Matter is an
         entity capable of being sued. 5 Therefore, the

             4 Officer Doe has complained of the lack of discovery in this
         case, particularly related to his claims against the corporate
         defendants. Officer Doe is free to argue before the district court
         that he is entitled to discovery. The district court may then
         decide whether, in the light of our remand, discovery would be
         appropriate.
              5 Because we find that Officer Doe has successfully pled a

         claim, we do not reach the district court’s denial of Officer Doe’s
         motion for leave to amend. See Lormand v. US Unwired, Inc.,
         565 F.3d 228, 268 n.36 (5th Cir. 2009) (citing Xerox Corp. v.
         Genmoora Corp., 888 F.2d 345, 358 n.70 (5th Cir. 1989)). It
         follows that we do not address any of the allegations in the
         Proposed Amended Complaint or the parties it seeks to add. On
         remand, Officer Doe may seek leave to amend his complaint to
         add new parties and plead additional facts to support his
         negligence claim. The district court should determine whether
         to grant this motion, and any new motions for leave to amend, in
         the light of our opinion.
Case 3:16-cv-00742-BAJ-RLB          Document 92-4        09/03/20 Page 86 of 110




                                        38a

         judgment of the district court is AFFIRMED in part,
         REVERSED in part, and the case is REMANDED for
         further proceedings not inconsistent with this
         opinion.6
           AFFIRMED in part, REVERSED in part, and
         REMANDED.



              6 On appeal, Officer Doe also argues that the district court

         erred in denying his request to proceed anonymously as John
         Doe. He argues that the public nature of his job puts him and his
         family in danger of additional violence. At the district court, he
         listed a number of examples of acts of violence against police
         officers by individuals who may have some connection with
         Black Lives Matter. In its order, the district court walked
         through three factors common to anonymous-party suits that we
         have said “deserve considerable weight.” Doe v. Stegall, 653 F.2d
         180, 186 (5th Cir. 1981). These are: (1) whether the plaintiff is
         “challeng[ing] governmental activity”; (2) whether the plaintiff
         will be required to disclose information “of the utmost intimacy”;
         and (3) whether the plaintiff will be “compelled to admit [his]
         intention to engage in illegal conduct, thereby risking criminal
         prosecution.” Id. at 185. The district court concluded that none
         of these factors applied to the facts of this case. In response to
         Officer Doe’s argument regarding potential future violence, the
         district court noted that the incidents Officer Doe listed did not
         involve Officer Doe and were not related to this lawsuit. In fact,
         at oral argument before the district court regarding his motion,
         Officer Doe conceded that he had received no particularized
         threats of violence since filing his lawsuit. The district court
         instead saw the incidents Officer Doe listed as evidence of “the
         generalized threat of violence that all police officers face.” As a
         result, the district found that Doe had not demonstrated a
         privacy interest that outweighs the “customary and
         constitutionally embedded presumption of openness in judicial
         proceedings.” Id. at 186. We agree with the district court and
         affirm the denial of Doe’s motion to proceed anonymously. In so
         holding, we emphasize what the Supreme Court said decades
         ago: “What transpires in the court room is public property.”
         Craig v. Harney, 331 U.S. 367, 374 (1947).
Case 3:16-cv-00742-BAJ-RLB     Document 92-4     09/03/20 Page 87 of 110




                                   39a

             United States District Court, M.D. Louisiana.
                             Officer John DOE
                                      v.
                         DeRay MCKESSON et al.
             CIVIL ACTION NO.: 16–00742–BAJ–RLB
             Signed September 28, 2017
             “[T]he practice of persons sharing common views
         banding together to achieve a common end is deeply
         embedded in the American political process.” Citizens
         Against Rent Control/Coal. for Fair Hous. v. City of
         Berkeley, 454 U.S. 290, 294 (1981). Because of its
         nature as a fundamental guarantee under the First
         Amendment to the United States Constitution, “[t]he
         right to associate does not lose all constitutional
         protection merely because some members of [a] group
         may have participated in conduct,” such as violence,
         “that itself is not protected.” NAACP v. Claiborne
         Hardware Co., 458 U.S. 886, 908 (1982). Thus, when a
         tort is committed in the context of activity that is
         otherwise protected by the First Amendment, courts
         must use “precision” in determining who may be held
         liable for the tortious conduct so that the guarantees
         of the First Amendment are not undermined. Id. at
         916 (quoting NAACP v. Button, 371 U.S. 415, 438
         (1963)).
               Plaintiff’s alleged injuries in this case—which he
         claims to have suffered in the line of duty as a police
         officer while responding to a demonstration—are not
         to be minimized. Plaintiff has failed, however, to state
         a plausible claim for relief against an individual or
         entity that both has the capacity to be sued and falls
Case 3:16-cv-00742-BAJ-RLB     Document 92-4     09/03/20 Page 88 of 110




                                   40a

         within the precisely tailored category of persons that
         may be held liable for his injuries, which he allegedly
         suffered during activity that was otherwise
         constitutionally protected. For the reasons explained
         herein, Defendant DeRay Mckesson’s Motion to
         Dismiss (Doc. 15) and Defendant DeRay Mckesson’s
         Motion to Dismiss Pursuant to Federal Rule of Civil
         Procedure 9(a) (Doc. 43) are GRANTED, Plaintiff’s
         Motion to File Amended Complaint for Damages (Doc.
         52) is DENIED, and this matter is DISMISSED
         WITH PREJUDICE.
             I. BACKGROUND
              In his Complaint, Plaintiff—a Baton Rouge Police
         Department officer—alleges that he responded to a
         demonstration that took place on July 9, 2016, at the
         intersection of Airline Highway and Goodwood
         Boulevard. (See Doc. 1 at ¶¶ 12, 15–16). Plaintiff
         avers that Defendant DeRay Mckesson (“Mckesson”)
         “le[ ]d the protest,” “acting on behalf of” Defendant
         “Black Lives Matter.” (Id. at ¶ 3). Plaintiff asserts
         that “Black Lives Matter” is a “national
         unincorporated association,” of which Mckesson is a
         “leader and co-founder.” (Id.).
              Although Plaintiff alleges that Mckesson and
         “Black Lives Matter” “were in Baton Rouge for the
         purpose of demonstrating, protesting[,] and rioting to
         incite others to violence against police and other law
         enforcement officers,” (id. at ¶ 11), Plaintiff concedes
         that the demonstration “was peaceful” when it
         commenced, (id. at ¶ 17). Plaintiff avers that “the
         protest turned into a riot,” (id. at ¶ 18), however,
         when “activist[s] began pumping up the crowd,” (id.
         at ¶ 17). Thereafter, demonstrators allegedly “began
Case 3:16-cv-00742-BAJ-RLB     Document 92-4     09/03/20 Page 89 of 110




                                   41a

         to loot a Circle K,” taking “water bottles” from the
         business and “hurl[ing]” them at the police officers
         who were positioned at the demonstration. (Id. at ¶
         18). Once the demonstrators had exhausted their
         supply of water bottles, Plaintiff asserts that an
         unidentified demonstrator “picked up a piece of
         concrete or [a] similar rock[-]like substance and
         hurled [it] into the police.” (Id. at ¶ 20). Plaintiff
         allegedly was struck by this object, causing several
         serious injuries. (Id. at ¶ 21).
              Plaintiff alleges that Mckesson “was in charge of
         the protests” and “was seen and heard giving orders
         throughout the day and night of the protests.” (Id. at
         ¶ 17). Mckesson, according to Plaintiff, “was present
         during the protest and ... did nothing to calm the
         crowd”; instead, Mckesson allegedly “incited the
         violence on behalf of ... Black Lives Matter.” (Id. at ¶
         19).
              Plaintiff brought suit, naming Mckesson and
         “Black Lives Matter” as Defendants. In his
         Complaint, Plaintiff states claims in negligence and
         respondeat superior, asserting that Mckesson and
         “Black Lives Matter” “knew or should have known
         that the physical contact[,] riot[,] and demonstration
         that they staged would become violent ... and ... that
         violence would result.” (Id. at ¶ 28). The unidentified
         demonstrator who threw the object that allegedly
         struck Plaintiff, he avers, was “a member of ... Black
         Lives Matter” and was “under the control and
         custody” of Mckesson and “Black Lives Matter.” (Id.
         at ¶ 20). Therefore, according to Plaintiff, Mckesson
         and “Black Lives Matter” “are liable in solido for the
         injuries caused to” Plaintiff by the unidentified
         demonstrator. (Id. at ¶ 31).
Case 3:16-cv-00742-BAJ-RLB     Document 92-4     09/03/20 Page 90 of 110




                                  42a

             Mckesson thereafter filed Defendant’s Rule 12
         Motion, asserting that Plaintiff failed to state a
         plausible claim for relief against him, as well as
         Defendant’s Rule 9 Motion, asserting that “Black
         Lives Matter” is not an entity that has the capacity to
         be sued. Plaintiff responded by filing Plaintiff’s
         Motion to Amend, seeking leave of court to amend his
         complaint to add “#BlackLivesMatter” and Black
         Lives Matter Network, Inc., as Defendants and to
         supplement his Complaint with additional factual
         allegations.
             II. DISCUSSION
              The Court finds that Plaintiff’s Complaint suffers
         from numerous deficiencies; namely, the Complaint
         fails to state a plausible claim for relief against
         Mckesson and it names as a Defendant a social
         movement that lacks the capacity to be sued. In an
         attempt to ameliorate these deficiencies, Plaintiff has
         sought leave of court to amend his Complaint to name
         two additional Defendants—“#BlackLivesMatter”
         and Black Lives Matter Network, Inc.—and to plead
         additional factual allegations. Plaintiff’s proposed
         amendment, however, would be futile: Plaintiff fails
         to remedy the deficiencies contained in his initial
         Complaint with respect to his claims against
         Mckesson        and      “Black      Lives    Matter,”
         “#BlackLivesMatter”—a hashtag—lacks the capacity
         to be sued, and Plaintiff fails to state a plausible
         claim for relief against Black Lives Matter Network,
         Inc. Plaintiff’s claims, therefore, must be dismissed,
         and Plaintiff must be denied the opportunity to
         amend his Complaint.
             A. Defendant’s Rule 12 Motion
Case 3:16-cv-00742-BAJ-RLB      Document 92-4      09/03/20 Page 91 of 110




                                    43a

             Setting aside his conclusory allegations, Plaintiff
         has pleaded facts that merely demonstrate that
         Mckesson exercised his constitutional right to
         association and that he solely engaged in protected
         speech at the demonstration that took place in Baton
         Rouge on July 9, 2016. Because Plaintiff has failed to
         plead sufficient, nonconclusory factual allegations
         that would tend to demonstrate that Mckesson
         exceeded the bounds of protected speech, Mckesson
         cannot be held liable for the conduct of others with
         whom he associated, and Plaintiff thus has failed to
         state a plausible claim for relief against Mckesson.
             1. Legal Standard
             A motion to dismiss filed pursuant to Federal
         Rule of Civil Procedure 12(b)(6) tests the sufficiency
         of a complaint against the legal standard set forth in
         Rule 8, which requires “a short and plain statement of
         the claim showing that the pleader is entitled to
         relief.” Fed. R. Civ. P. 8(a)(2).
               “To survive a motion to dismiss, a complaint
         must contain sufficient factual matter, accepted as
         true, to ‘state a claim to relief that is plausible on its
         face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
         (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
         (2007)). “Determining whether a complaint states a
         plausible claim for relief [is] a context-specific task
         that requires the reviewing court to draw on its
         judicial experience and common sense.” Id. at 679.
         “[F]acial plausibility” exists “when the plaintiff
         pleads factual content that allows the court to draw
         the reasonable inference that the defendant is liable
         for the misconduct alleged.” Id. at 678.
              Thus, a complaint need not set out “detailed
Case 3:16-cv-00742-BAJ-RLB     Document 92-4     09/03/20 Page 92 of 110




                                   44a

         factual allegations,” but a complaint must contain
         something more than “’labels and conclusions’ or ‘a
         formulaic recitation of the elements of a cause of
         action.’” Id. (quoting Twombly, 550 U.S. at 555).
         When conducting its inquiry, the Court must “accept[]
         all well-pleaded facts as true and view[] those facts in
         the light most favorable to the plaintiff.” Bustos v.
         Martini Club Inc., 599 F.3d 458, 461 (5th Cir. 2010)
         (quoting True v. Robles, 571 F.3d 412, 417 (5th Cir.
         2009)). “[T]he tenet that a court must accept as true
         all of the allegations contained in a complaint is
         inapplicable to legal conclusions,” and therefore
         “[t]hreadbare recitals of the elements of a cause of
         action, supported by mere conclusory statements, do
         not suffice” to survive a Rule 12(b)(6) motion to
         dismiss. Iqbal, 556 U.S. at 678.
              2. Analysis
               “The First Amendment does not protect
         violence.” Claiborne Hardware, 458 U.S. at 916,
         (“Certainly violence has no sanctuary in the First
         Amendment, and the use of weapons ... may not
         constitutionally masquerade under the guise of
         ‘advocacy.’” (quoting Samuels v. Mackell, 401 U.S. 66,
         75 (1971) (Douglas, J., concurring))). “[T]he presence
         of activity protected by the First Amendment,”
         however, “imposes restraints on the grounds that
         may give rise to damages liability and on the persons
         who may be held accountable for those damages.” Id.
         at 916–17. Thus, while a person may be held liable in
         tort “for the consequences of [his] violent conduct,” a
         person cannot be held liable in tort “for the
         consequences of nonviolent, protected activity.” Id. at
         918. “Only those losses proximately caused by
         unlawful conduct may be recovered.” Id.
Case 3:16-cv-00742-BAJ-RLB      Document 92-4     09/03/20 Page 93 of 110




                                   45a

               “The First Amendment similarly restricts the
         ability” of a tort plaintiff to recover damages from “an
         individual solely because of his association with
         another.” Id. at 918–19. “Civil liability may not be
         imposed merely because an individual belonged to a
         group, some members of which committed acts of
         violence.” Id. at 920. “For liability to be imposed by
         reason of association alone, it is necessary to establish
         that the group itself possessed unlawful goals and
         that the individual held a specific intent to further
         those illegal aims.” Id. To impose tort liability on an
         individual for the torts of others with whom he
         associated, a plaintiff must prove that (1) the
         individual “authorized, directed, or ratified specific
         tortious activity”; (2) his public speech was “likely to
         incite lawless action” and the tort “followed within a
         reasonable period”; or (3) his public speech was of
         such a character that it could serve as “evidence that
         [he] gave other specific instructions to carry out
         violent acts or threats.” Id. at 927.
               In his Complaint, Plaintiff alleges that Mckesson
         “le[]d the protest and violence that accompanied the
         protest.” (Id. at ¶ 3). As support for this contention,
         Plaintiff pleaded that Mckesson “was in charge of the
         protests[,] and he was seen and heard giving orders
         throughout the day and night of the protests.” (Id. at
         ¶ 17). Further, Plaintiff avers that Mckesson “did
         nothing to calm the crowd” during the demonstration;
         rather, Mckesson “incited the violence.” (Id. at ¶ 19).
              All of these allegations are conclusory in nature,
         however, and they do not give rise to a plausible claim
         for relief against Mckesson. In order to state a claim
         against Mckesson to hold him liable for the tortious
         act of another with whom he was associating during
Case 3:16-cv-00742-BAJ-RLB       Document 92-4      09/03/20 Page 94 of 110




                                    46a

         the demonstration, Plaintiff would have to allege
         facts that tend to demonstrate that Mckesson
         “authorized, directed, or ratified specific tortious
         activity.” Id. Plaintiff, however, merely states—in a
         conclusory fashion—that Mckesson “incited the
         violence” and “g[ave] orders,” (id. at ¶¶ 17, 19), but
         Plaintiff does not state in his Complaint how
         Mckesson allegedly incited violence or what orders he
         allegedly was giving. Therefore, the Complaint
         contains a “[t]hreadbare recital[] of the elements” of a
         cause of action against Mckesson, which Plaintiff only
         has “supported [with] mere conclusory statements,”
         and therefore Plaintiff’s Complaint does not “contain
         sufficient factual matter, accepted as true, to ‘state a
         claim to relief that is plausible on its face.’ ” Iqbal, 556
         U.S. at 678 (quoting Twombly, 550 U.S. at 570).
               Further, Plaintiff has not pleaded sufficient
         factual allegations regarding Mckesson’s public
         speech to state a cause of action against Mckesson
         based on that speech. The only public speech to which
         Plaintiff cites in his Complaint is a one-sentence
         statement that Mckesson allegedly made to The New
         York Times: “The police want protestors to be too
         afraid to protest.” (Id. at ¶ 24). Mckesson’s statement
         does not advocate—or make any reference
         to—violence of any kind, and even if the statement
         did, “mere advocacy of the use of force or violence does
         not remove speech from the protection of the First
         Amendment.” Claiborne Hardware, 458 U.S. at 927.
         This statement falls far short of being “likely to incite
         lawless action,” which Plaintiff would have to prove to
         hold Mckesson liable based on his public speech. Id.
              Nor can Plaintiff premise Mckesson’s liability on
         the theory that he allegedly “did nothing to calm the
Case 3:16-cv-00742-BAJ-RLB     Document 92-4     09/03/20 Page 95 of 110




                                   47a

         crowd.” Id. at ¶ 19). As the United States Supreme
         Court stated in NAACP v. Claiborne Hardware Co.,
         458 U.S. 886 (1982), “[c]ivil liability may not be
         imposed merely because an individual belonged to a
         group, some members of which committed acts of
         violence,” id. at 920.
              Plaintiff therefore has failed to plead in his
         Complaint “factual content that allows the court to
         draw the reasonable inference that [Mckesson] is
         liable for the misconduct alleged,” and thus Plaintiff’s
         claims against Mckesson must be dismissed. Iqbal,
         556 U.S. at 678.
             B. Defendant’s Rule 9 Motion
              The Court finds that “Black Lives Matter,” as
         Plaintiff uses that term in his Complaint, refers to a
         social movement. Although many entities have
         utilized the phrase “black lives matter” in their titles
         or business designations, “Black Lives Matter” itself
         is not an entity of any sort. Therefore, all claims
         against “Black Lives Matter” must be dismissed
         because social movements lack the capacity to be
         sued.
              1. Legal Standard
             Although a motion to dismiss for lack of capacity
         is not contemplated by the express provisions of Rule
         12, such a motion is treated by courts as a motion to
         dismiss pursuant to Rule 12(b)(6) when the issue can
         be resolved by analyzing the face of the complaint. See
         Klebanow v. N.Y. Produce Exch., 344 F.2d 294, 296
         n.1 (2d Cir. 1965) (“Although the defense of lack of
         capacity is not expressly mentioned in [R]ule 12(b),
         the practice has grown up of examining it by a
Case 3:16-cv-00742-BAJ-RLB      Document 92-4     09/03/20 Page 96 of 110




                                   48a

         12(b)(6) motion when the defect appears upon the face
         of the complaint.”); Oden Metro Turfing, Inc. v. Cont’l
         Cas. Co., No. 12-cv-01547, 2012 WL 5423704, at *2
         (W.D. La. Oct. 10, 2012) (citing Klebanow, 344 F.2d
         294); see also 5A Charles Alan Wright & Arthur R.
         Miller, Federal Practice and Procedure § 1294 (2017
         Supp. 2017) (“[I]f the lack of capacity ... appears on
         the face of the pleadings or is discernible there from,
         the issue can be raised by a motion for failure to state
         a claim for relief.”). The Court may treat a motion to
         dismiss for lack of capacity as a motion to dismiss
         pursuant to Rule 12(b)(6) even if the motion is
         labelled incorrectly. See Oden Metro, 2012 WL
         5423704, at *2.
             “To survive a motion to dismiss, a complaint must
         contain sufficient factual matter, accepted as true, to
         ‘state a claim to relief that is plausible on its face.’”
         Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at
         570). “Determining whether a complaint states a
         plausible claim for relief [is] a context-specific task
         that requires the reviewing court to draw on its
         judicial experience and common sense.” Id. at 679.
         When conducting its inquiry, the Court must “accept[]
         all well-pleaded facts as true and view[] those facts in
         the light most favorable to the plaintiff.” Bustos, 599
         F.3d at 461 (quoting True, 571 F.3d at 417). “[T]he
         tenet that a court must accept as true all of the
         allegations contained in a complaint,” however, “is
         inapplicable to legal conclusions.” Iqbal, 556 U.S. at
         678. When analyzing a motion to dismiss for failure to
         state a claim, “courts may also consider matters of
         which they may take judicial notice.” Lovelace v.
         Software Spectrum Inc., 78 F.3d 1015, 1017-18 (5th
         Cir. 1996).
Case 3:16-cv-00742-BAJ-RLB     Document 92-4     09/03/20 Page 97 of 110




                                   49a

               If a party is not an individual or a corporation,
         the capacity of that party to be sued “is determined ...
         by the law of the state where the court is located.”
         Fed. R. Civ. P. 17(b)(3). “Under Louisiana law, an
         entity must qualify as a ‘juridical person’ to possess
         the capacity to be sued.” Hall v. Louisiana, 974
         F.Supp.2d 957, 962 (M.D. La. 2013). “A juridical
         person is an entity to which the law attributes
         personality, such as a corporation or a partnership.”
         La. Civ. Code art. 24. “[F]or an unincorporated
         association to possess juridical personality, the object
         of the contract of association must necessarily be the
         creation of an entity whose personality ‘is distinct
         from that of its members.’” Ermert v. Hartford Ins.,
         559 So.2d 467, 474 (La. 1990) (quoting La. Civ. Code
         art. 24). “Unless such an intent exists, the parties do
         not create a fictitious person[,] but instead simply
         incur      obligations   among      themselves.”     Id.
         “Consequently, an unincorporated association, as a
         juridical person distinct from its members, does not
         come into existence or commence merely by virtue of
         the fortuitous creation of a community of interest or
         the fact that a number of individuals have simply
         acted together”; rather, “there must also be an
         agreement whereby two or more persons combine
         certain attributes to create a separate entity for a
         legitimate purpose.” Id.
              2. Analysis
            Mckesson, in his Rule 9 Motion, argues that the
         Court should dismiss “Black Lives Matter” as a
         Defendant in this case because it lacks the capacity to
         be sued. According to Defendant, “Black Lives
         Matter” “is a movement and not a juridical entity
         capable of being sued.” (Doc. 43–1 at p. 2). The Court
Case 3:16-cv-00742-BAJ-RLB      Document 92-4     09/03/20 Page 98 of 110




                                   50a

         finds that the capacity of “Black Lives Matter” to be
         sued can be discerned from the face of the pleadings,
         and therefore it will treat Defendant’s Rule 9 Motion
         as a motion to dismiss for failure to state a claim
         under Rule 12(b)(6). See Klebanow, 344 F.2d at 296
         n.1.
              Federal Rule of Evidence 201 permits a court to
         “judicially notice a fact that is not subject to
         reasonable dispute because it ... is generally known
         within the trial court’s territorial jurisdiction.” Fed.
         R. Evid. 201(b)(1). Courts previously have taken
         judicial notice of the character, nature, or composition
         of various social movements. See, e.g., United States v.
         Parise, 159 F.3d 790, 801 (3d Cir. 1998) (holding that
         the court could “easily take judicial notice” of the aims
         and goals of the “union movement”); Attorney Gen. of
         U.S. v. Irish N. Aid. Comm., 530 F. Supp. 241, 259
         (S.D.N.Y. 1981) (“Under the doctrine of judicial
         notice, the Court can observe that the ‘Republican
         movement’ consists of groups other than, and in
         addition to, the IRA; but the Court can also notice
         that the IRA is a ‘Republican movement’....”); see also
         Baggett v. Bullitt, 377 U.S. 360, 376 n.13 (1964)
         (noting that “[t]he lower court took judicial notice of
         the fact that the Communist Party of the United
         States ... was a part of the world Communist
         movement dominated by the Soviet Union”).
             In his Complaint, Plaintiff names “Black Lives
         Matter” as a Defendant, describing “Black Lives
         Matter” as a “national incorporated association with
         chapter [sic] in many states[,] which is amenable to
         service of process through a managing member.” (Doc.
         1 at ¶ 3). Plaintiff alleges that “Black Lives Matter”
         was “created by Alicia Garza, Patrisse Cullors, and
Case 3:16-cv-00742-BAJ-RLB      Document 92-4     09/03/20 Page 99 of 110




                                   51a

         Opal Tometi” and that the “leaders” of “Black Lives
         Matter” are “Rashad Turner, Johnetta Elzie[,] and
         DeRay Mckesson.” (Id. at ¶ 4).
              The Court judicially notices that “Black Lives
         Matter,” as that term is used in the Complaint, is a
         social movement that was catalyzed on social media
         by the persons listed in the Complaint in response to
         the perceived mistreatment of African–American
         citizens by law enforcement officers. Fed. R. Evid.
         201; cf. Parise, 159 F.3d at 801 (holding that the court
         could “easily take judicial notice” of the aims and
         goals of the “union movement”); Irish N. Aid. Comm.,
         530 F. Supp. at 259 (“Under the doctrine of judicial
         notice, the Court can observe that the ‘Republican
         movement’ consists of groups other than, and in
         addition to, the IRA; but the Court can also notice
         that the IRA is a ‘Republican movement’ ....”); see also
         Baggett, 377 U.S. at 376 n.13 (noting that “[t]he lower
         court took judicial notice of the fact that the
         Communist Party of the United States ... was a part
         of the world Communist movement dominated by the
         Soviet Union”). Because “Black Lives Matter,” as that
         term is used in the Complaint, is a social movement,
         rather than an organization or entity of any sort, its
         advent on social media merely was a “fortuitous
         creation of a community of interest”; “Black Lives
         Matter” was not created through a “contract of
         association” and is not an “entity whose personality ‘is
         distinct from that of its members,’ ” and therefore it is
         not a “juridical person” that is capable of being sued.
         Ermert, 559 So.2d at 474 (quoting La. Civ. Code art.
         24).
             The Court notes that the phrase “black lives
         matter” has been utilized by various entities wishing
Case 3:16-cv-00742-BAJ-RLB     Document 92-4     09/03/20 Page 100 of 110




                                   52a

         to identify themselves with the “Black Lives Matter”
         movement. Plaintiff himself has identified one such
         entity and seeks leave of court to add that entity as a
         Defendant: Black Lives Matter Network, Inc. (See
         Doc. 52–4 at ¶ 3). These entities undoubtedly are
         “juridical persons” capable of being sued, and
         therefore the issue of such an entity’s capacity would
         not impede Plaintiff from filing suit against it. “Black
         Lives Matter,” as a social movement, cannot be sued,
         however, in a similar way that a person cannot
         plausibly sue other social movements such as the
         Civil Rights movement, the LGBT rights movement,
         or the Tea Party movement. If he could state a
         plausible claim for relief, a plaintiff could bring suit
         against entities associated with those movements,
         though, such as the National Association for the
         Advancement of Colored People, the Human Rights
         Campaign, or Tea Party Patriots, because those
         entities are “juridical persons” within the meaning of
         Louisiana law. See La. Civ. Code art 24.
             Nevertheless, Plaintiff merely has identified
         “Black Lives Matter” as a Defendant in his
         Complaint, and that term connotes a social movement
         that is not a “juridical person” and that lacks the
         capacity to be sued. See Ermert, 559 So.2d at 474.
         Therefore, “Black Lives Matter” shall be dismissed as
         a Defendant in this case because it lacks the capacity
         to be sued. See id.
              C. Plaintiff’s Motion to Amend
             Following the filing of Defendant’s Rule 12
         Motion and Defendant’s Rule 9 Motion, as well as the
         oral argument on those Motions, Plaintiff sought
         leave of court to amend his Complaint. Plaintiff
Case 3:16-cv-00742-BAJ-RLB    Document 92-4     09/03/20 Page 101 of 110




                                  53a

         identifies two additional Defendants in his Proposed
         Amended      Complaint—“#BlackLivesMatter”         and
         Black Lives Matter Network, Inc.—and pleads
         additional factual allegations. (See Doc. 52–4). In his
         Proposed Amended Complaint, however, Plaintiff
         nonetheless fails to state a plausible claim for relief
         against any of the four named Defendants: “Black
         Lives Matter”—a social movement—and “#
         BlackLivesMatter”—a hashtag—both lack the
         capacity to be sued, and Plaintiff has failed to state
         plausible claims for relief against either Mckesson or
         Black Lives Matter Network, Inc., that are supported
         by anything more than conclusory allegations.
         Therefore, because Plaintiff’s Proposed Amended
         Complaint would be subject to dismissal in its
         entirety, the Court shall deny Plaintiff leave of court
         to amend his Complaint.
              1. Legal Standard
             If a party is not entitled to amend a pleading as a
         matter of course pursuant to Rule 15(a)(1), “a party
         may amend its pleading only with the opposing
         party’s written consent or the court’s leave.” Fed. R.
         Civ. P. 15(a)(2). “The court should freely give leave
         when justice so requires.” Id. “[A] district court may
         refuse leave to amend,” however, “if the filing of the
         amended complaint would be futile.” Varela v.
         Gonzales, 773 F.3d 704, 707 (5th Cir. 2014). In other
         words, the Court may deny Plaintiff’s Motion to
         Amend “if the complaint as amended would be subject
         to dismissal.” Ackerson v. Bean Dredging LLC, 589
         F.3d 196, 208 (5th Cir. 2009).
              2. Analysis
             a. “# BlackLivesMatter”
Case 3:16-cv-00742-BAJ-RLB        Document 92-4        09/03/20 Page 102 of 110




                                       54a

             Plaintiff, in his Proposed Amended Complaint,
         seeks to add as a Defendant “#BlackLivesMatter.”
         (See id. at ¶ 3). Plaintiff alleges that
         “#BlackLivesMatter” is a “national unincorporated
         association [that] is domiciled in California.” (Id.).
             The Court judicially notices that the combination
         of a “pound” or “number” sign (#) and a word or
         phrase is referred to as a “hashtag” and that hashtags
         are utilized on the social media website Twitter in
         order to classify or categorize a user’s particular
         “tweet,” although the use of hashtags has spread to
         other social media websites and throughout popular
         culture. See Fed. R. Evid. 201; see also TWTB, Inc. v.
         Rampick, 152 F.Supp.3d 549, 563 n.97 (E.D. La.
         2016) (“A hashtag is ‘a word or phrase preceded by the
         symbol # that classifies or categorizes the
         accompanying text (such as a tweet).’” (quoting
         Hashtag, Merriam–Webster Dictionary (2017),
         https://www.merriam-webster.com/dictionary/hashta
         g)). The Court also judicially notices that
         “#BlackLivesMatter” is a popular hashtag that is
         frequently used on social media websites. See Fed. R.
         Evid. 201.
             Plaintiff therefore is attempting to sue a hashtag
         for damages in tort. For reasons that should be
         obvious, 1 a hashtag—which is an expression that

             1  The Court notes that if Plaintiff were not bearing his own
         costs, which otherwise would be borne by the taxpayers, 28
         U.S.C. § 1915(e)(2)(B)(i) would permit the Court to dismiss this
         claim as “frivolous”: a lawsuit that alleges that a
         hashtag—which is, in essence, an idea—is liable in tort for
         damages can be properly categorized as “fantastic or delusional.”
         Neitzke v. Williams, 490 U.S. 319, 328 (1989).
Case 3:16-cv-00742-BAJ-RLB     Document 92-4      09/03/20 Page 103 of 110




                                    55a

         categorizes or classifies a person’s thought—is not a
         “juridical person” and therefore lacks the capacity to
         be sued. See La. Civ. Code art. 24. Amending the
         Complaint to add “#BlackLivesMatter” as a
         Defendant in this matter would be futile because such
         claims “would be subject to dismissal”; a hashtag is
         patently incapable of being sued. Ackerson, 589 F.3d
         at 208.
             b. “Black Lives Matter”
              Plaintiff also seeks to supplement his allegations
         regarding Defendant “Black Lives Matter.” In his
         Proposed Amended Complaint, Plaintiff avers that
         “Black Lives Matter” is a “chapter-based national
         unincorporated association” that is “organized” under
         the laws of the State of California, though it allegedly
         is also a “partnership” that is a “citizen” of “California
         and Delaware.” (Id.).
             For the reasons stated previously in reference to
         the Court’s analysis of Defendant’s Rule 9 Motion,
         “Black Lives Matter” is a social movement that lacks
         the capacity to be sued. See discussion supra Section
         II.B.2. In fact, in his Proposed Amended Complaint,
         Plaintiff himself refers to “Black Lives Matter” as a
         “movement” on multiple occasions. (See, e.g., id. at ¶
         11 (describing the “Black Lives Matter movement”);
         id. at ¶ 45 (describing the “Black Lives Matter
         movement”); id. at ¶ 48 (describing the “movement’s
         rioters”)). Amending the Complaint to permit
         Plaintiff to continue to pursue claims against “Black
         Lives Matter” would be futile because such claims
         “would be subject to dismissal.” Ackerson, 589 F.3d at
         208. For the reasons stated previously, “Black Lives
         Matter” is a social movement that is not a “juridical
Case 3:16-cv-00742-BAJ-RLB      Document 92-4      09/03/20 Page 104 of 110




                                    56a

         person” and that lacks the capacity to be sued.
              c. Mckesson
              Plaintiff seeks to amend his complaint to include
         additional factual allegations in relation to
         Mckesson’s activities and public statements. Plaintiff
         seeks to supplement his Complaint with allegations
         that Mckesson (1) made a statement on a television
         news program, in which he allegedly “justified the
         violence” that occurred at a demonstration in
         Baltimore, Maryland, (id. at ¶ 9); (2) engaged in a
         private conversation that allegedly “shows an intent
         to use protests to have ‘martial law’ declared
         nationwide through protests,” (id. at ¶ 19); (3)
         allegedly made a statement to a news website that
         “people take to the streets as a last resort,”
         which—according to Plaintiff—was a “ratification
         and justification of ... violence,” (id. at ¶ 48); (4)
         participated in various interviews or speeches during
         which he allegedly described himself or was described
         as a “leader” of the “Black Lives Matter” movement or
         a “participant” in various demonstrations, (see, e.g.,
         id. at ¶¶ 10, 11, 13, 45, 55, 58); (5) “ratified all action
         taken during the Baton Rouge protest,” (id. at ¶ 39);
         and (6) “incited criminal conduct that cause[d]
         injury,” (id. at ¶ 44).
               These supplemental factual allegations do not
         remedy Plaintiff’s failure to state a plausible claim for
         relief against Mckesson. See discussion supra Section
         II.A.2. Plaintiff’s allegations that Mckesson “ratified
         all action,” (id. at ¶ 39), and “incited criminal
         conduct,” (id. at ¶ 44), are nothing but “[t]hreadbare
         recitals of the elements of a cause of action, supported
         by mere conclusory statements,” which “do not
Case 3:16-cv-00742-BAJ-RLB          Document 92-4         09/03/20 Page 105 of 110




                                         57a

         suffice” to survive a Rule 12(b)(6) motion to dismiss.
         Iqbal, 556 U.S. at 678. Plaintiff’s Proposed Amended
         Complaint is devoid of any facts, aside from these
         broad conclusory allegations, that tend to suggest
         that Mckesson made any statements or engaged in
         any conduct that “authorized, directed, or ratified”
         the unidentified demonstrator’s act of throwing a rock
         at Plaintiff. Claiborne Hardware, 458 U.S. at 927.
               Further, the additional public statements2 that
         Plaintiff has pleaded do not support a plausible claim
         for relief against Mckesson. Rather than including
         the actual statement that Mckesson allegedly made
         on a television news program, Plaintiff merely pleads
         that Mckesson “justified the violence,” (id. at ¶ 9); this
         is a “[t]hreadbare recital[ ] of the elements of a cause
         of action,” which is “supported by mere conclusory
         statements.” Iqbal, 556 U.S. at 678. Mckesson’s
         alleged statement that “people take to the streets as a
         last resort,” (id. at ¶ 48), similarly cannot give rise to
         a cause of action: it is not plausible that this
         statement could be “likely to incite lawless action” or
         be of such a character that it could serve as “evidence
         that [he] gave other specific instructions” to the
         unidentified demonstrator to throw a rock at

         2 Setting aside Plaintiff's description of it in mere conclusory
         terms, the conversation in which Plaintiff alleges that Mckesson
         "show[ed] an intent to use protests to have `martial law' declared
         nationwide through protests," Doc. 52-4 at ¶ 19, is
         a private conversation that cannot give rise to liability in tort for
         the actions of other demonstrators. See Claiborne
         Hardware, 458 U.S. at 927, 102 S.Ct. 3409 (holding that liability
         may only be imposed on a person for the tortious acts of others
         with whom the person associated if his "public speech" meets
         certain criteria (emphasis added)).
Case 3:16-cv-00742-BAJ-RLB     Document 92-4     09/03/20 Page 106 of 110




                                   58a

         Plaintiff. Claiborne Hardware, 458 U.S. at 927.
         Moreover, to premise Mckesson’s liability on the sole
         basis of his public statements in which he identified
         himself as a “leader” of the “Black Lives Matter”
         movement       or   a     “participant”    in    various
         demonstrations, (see, e.g., id. at ¶¶ 10, 11, 13, 45, 55,
         58), would impermissibly impose liability on
         Mckesson for merely exercising his right of
         association. See id. at 925-26 (“[M]ere association
         with [a] group—absent a specific intent to further an
         unlawful aim embraced by that group—is an
         insufficient predicate for liability.”).
             Plaintiff therefore has failed to remedy the
         deficiencies that the Court identified in his
         Complaint, see discussion supra Section II.A.2, and
         thus permitting Plaintiff to amend his Complaint to
         add various factual allegations against Mckesson
         would be futile because such claims nonetheless
         “would be subject to dismissal.” Ackerson, 589 F.3d at
         208.


              d. Black Lives Matter Network, Inc.
             Plaintiff, in his Proposed Amended Complaint,
         seeks to add Black Lives Matter Network, Inc., as a
         Defendant in this case. Plaintiff discovered the
         existence of Black Lives Matter Network, Inc., after
         making a donation through a website that is allegedly
         identified with the “Black Lives Matter” movement;
         the receipt from the donation indicated that Black
         Lives Matter Network, Inc., was the entity that
         received the donation.
             While Black Lives Matter Network, Inc., certainly
Case 3:16-cv-00742-BAJ-RLB     Document 92-4     09/03/20 Page 107 of 110




                                   59a

         is an entity that has the capacity to be sued, see La.
         Civ. Code art. 24, Plaintiff has failed to state a
         plausible claim for relief against that entity in his
         Proposed Amended Complaint. For an entity such as
         Black Lives Matter Network, Inc., to be held liable in
         tort for damages caused during a demonstration, a
         plaintiff must demonstrate that the tortious act was
         committed by one of the entity’s “agents ... within the
         scope of their actual or apparent authority.”
         Claiborne Hardware, 458 U.S. at 930. Such an entity
         also may “be found liable for other conduct of which it
         had knowledge and specifically ratified.” Id.
              Plaintiff’s only attempt at characterizing the
         unidentified tortfeasor as an agent of Black Lives
         Matter Network, Inc., is located in paragraph 37 of
         the Proposed Amended Complaint, in which Plaintiff
         alleges that the tortfeasor was a “member of
         Defendant Black Lives Matter, under the control and
         custody of Defendants.” (Id. at ¶ 37). Not only does
         Plaintiff specifically fail to mention Black Lives
         Matter Network, Inc., whatsoever, but Plaintiff also
         fails to allege that such an agency relationship
         existed between the tortfeasor and “Defendants” with
         anything more than a “[t]hreadbare recital[] of the
         elements” of agency, “supported by [a] mere
         conclusory statement[ ].” Iqbal, 556 U.S. at 678.
         Further, Plaintiff has failed to plead that Black Lives
         Matter Network, Inc., in particular, “had knowledge
         and specifically ratified” the unidentified tortfeasor’s
         act of throwing a rock at Plaintiff, Claiborne
         Hardware, 458 U.S. at 930; Plaintiff merely alleges,
         in a conclusory fashion, that “Black Lives Matter
         leadership ratified all action taken during the
         protest,” (id. at ¶ 39), and that “Black Lives Matter
Case 3:16-cv-00742-BAJ-RLB        Document 92-4       09/03/20 Page 108 of 110




                                      60a

         promoted and ratified” the tortious conduct that gave
         rise to this suit, (id. at ¶ 44).
              These allegations are insufficient to state a
         plausible claim for relief against Black Lives Matter
         Network, Inc. Not only are these allegations
         “conclusory statements,” but they also do not identify
         any connection between this particular entity—Black
         Lives Matter Network, Inc.—and the particular
         tortious activity. Iqbal, 556 U.S. at 678. As the
         Supreme Court noted in Claiborne Hardware,
         allowing Plaintiff to proceed against Black Lives
         Matter Network, Inc., in this case—based solely on
         these conclusory allegations—“would impermissibly
         burden the rights of political association that are
         protected by the First Amendment.” 458 U.S. at 931.
         Therefore, allowing Plaintiff to amend his Complaint
         to add Black Lives Matter Network, Inc., as a
         Defendant in this matter would be futile because such
         claims “would be subject to dismissal”;3 Plaintiff has
         failed to state a plausible claim for relief against
         Black Lives Matter Network, Inc., in his Proposed
         Amended Complaint. Ackerson, 589 F.3d at 208.
             3. Conclusion
             Therefore, the Court finds that Plaintiff has failed
         to plead a plausible claim for relief against any of the
         Defendants that he identified in his Proposed
         Amended Complaint. The Court thus denies Plaintiff
         leave to amend his Complaint because the “filing of
         the amended complaint would be futile.” Varela, 773

         3 Black Lives Matter Network, Inc., indeed has filed a motion to
         dismiss in the event that the Court permitted Plaintiff to amend
         his Complaint to add it as a Defendant. See Doc. 68.
Case 3:16-cv-00742-BAJ-RLB     Document 92-4      09/03/20 Page 109 of 110




                                    61a

         F.3d at 707.
              D. Dismissal with Prejudice
             For the reasons stated above, the Court finds that
         Plaintiff has failed to state a plausible claim for relief
         against either Mckesson or “Black Lives Matter,” the
         only Defendants named in Plaintiff’s initial
         Complaint. See discussion supra Section II.A.-B.
         Under normal circumstances, the Court would
         dismiss this matter without prejudice to provide
         Plaintiff with an opportunity to ameliorate the
         deficiencies that the Court has identified in his
         Complaint.
              Plaintiff has had ample opportunity, however,
         following the briefing and argument on Defendant’s
         Rule 12 and Rule 9 Motions to demonstrate to the
         Court that he can state a plausible claim for relief
         against an individual or entity. In response to the
         arguments raised by Mckesson in his Motions and by
         the Court during oral argument on the Motions,
         Plaintiff nonetheless produced a Proposed Amended
         Complaint that not only fails to state a plausible
         claim for relief against any of the named Defendants,
         but that also attempts to hold a hashtag liable for
         damages in tort. The Court therefore finds that
         granting leave to Plaintiff to attempt to file a Second
         Proposed Amended Complaint would be futile. The
         Court also notes that Plaintiff’s attempt to bring suit
         against a social movement and a hashtag evinces
         either a gross lack of understanding of the concept of
         capacity or bad faith, which would be an independent
         ground to deny Plaintiff leave to file a Second
         Proposed Amended Complaint. The Court therefore
         shall dismiss this matter with prejudice. See Cent.
Case 3:16-cv-00742-BAJ-RLB    Document 92-4     09/03/20 Page 110 of 110




                                  62a

         Laborers’ Pension Fund v. Integrated Elec. Servs. Inc.,
         497 F.3d 546, 556 (5th Cir. 2007) (citing Foman v.
         Davis, 371 U.S. 178, 182 (1962)).
             III. CONCLUSION
             Accordingly,
             IT IS ORDERED that Defendant DeRay
         Mckesson’s Motion to Dismiss (Doc. 15) is GRANTED.
             IT IS FURTHER ORDERED that Defendant
         DeRay Mckesson’s Motion to Dismiss Pursuant to
         Federal Rule of Civil Procedure 9(a) (Doc. 43) is
         GRANTED.
              IT IS FURTHER ORDERED that the Motion to
         File Amended Complaint for Damages (Doc. 52) filed
         by Plaintiff is DENIED.
             IT IS FURTHER ORDERED that the
         above-captioned matter is DISMISSED WITH
         PREJUDICE.
